Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 1 of 73 PageID #: 1510



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
Luis Rodriguez,

                      Petitioner,
                                                 MEMORANDUM & ORDER
            v.
                                                  14-CV-6134(KAM)
UNITED STATES OF AMERICA,

                 Respondent.
----------------------------------X
KIYO A. MATSUMOTO, United States District Judge

            On August 2, 2010, petitioner Luis Rodriguez (“Mr.

Rodriguez” or “petitioner”) was sentenced by Judge David Trager

to life imprisonment pursuant to a judgment of conviction

imposed on November 14, 2006 in the United States District Court

for the Eastern District of New York.         (Judgment, at 1, 05-cr-

00153, ECF No. 221; Jury Verdict, at 1, 05-cr-00153, ECF No.

93.)     Presently before the court are Mr. Rodriguez’s petition to

vacate his sentence pursuant to 28 U.S.C. § 2255 (“Section

2255”), his two motions to amend his petition, his motion for

disqualification, his motion for disclosure, and his motion for

discovery.       For the reasons set forth below, Mr. Rodriguez’s

petition is without merit, and his motions are also without

merit.     Accordingly, his petition is DENIED, and his remaining

motions are DISMISSED.




                                     1
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 2 of 73 PageID #: 1511



                                 Background

            In September 2000, Mr. Rodriguez, cooperating witness

Carlos Medina (“CW Medina”), German Polanco, Manuel Santos and

Alex Core participated in a double homicide.1           United States v.

Santos, 2010 WL 2985913, at *1 (E.D.N.Y. July 27, 2010).             Mr.

Polanco believed two men, “Ronnie” and “El Renco,” stole

$316,000 of cocaine-sale proceeds from him, and directed CW

Medina to hire a hitman to kill the duo.          (Id.)   Mr. Rodriguez

volunteered to supervise the shooting on behalf of Mr. Polanco

and acted as Mr. Polanco’s go-between in organizing the

shooting.    (Id.)   Mr. Rodriguez supplied CW Medina with an

address Mr. Rodriguez believed to be “Ronnie’s” and “El Renco’s”

to execute the murder.      (Luis Rodriguez Affidavit in Support of

His Motion to Vacate, Exhibit 2-C, Grand Jury Transcript (“Grand

Jury Tr.”), at 33-34, ECF No. 1-4.)2

            Mr. Medina hired two other men, Manuel Santos and Alex

Core, for the shooting and, on September 26, 2000, the three



1
      On January 4, 2001, four months after the double homicide, Mr.
Rodriguez was arrested in connection with a separate and unrelated heroin
case. Carlos Medina, who also participated in the double-homicide, was
arrested on the same heroin charges a month earlier in December 2000. Medina
was a cooperator in the separate heroin case and later pled guilty to his
role in the two homicides that are the subject of Mr. Rodriguez’s current
petition. Mr. Rodriguez went to trial on the heroin case and was convicted by
a jury in the Eastern District of New York on July 24, 2001. Mr. Medina did
not testify in Mr. Rodriguez’s heroin trial. On December 16, 2004, the Second
Circuit reversed Rodriguez’s conviction on the grounds of insufficient
evidence. (United States v. Rodriguez, 392 F.3d 539 (2d Cir. 2004).)
2
      Citations to the parties’ briefs and to the record refer to ECF and PDF
pagination.


                                      2
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 3 of 73 PageID #: 1512



drove to “Ronnie’s” residence in Queens to wait for “Ronnie” and

“El Renco.”    Santos, 2010 WL 2985913, at *1.        Two other

individuals, Wilber Garces and his fourteen-year-old stepson

Edgardo Bryan, left the house, walked over to the parking lot,

and entered their car.      (Id. at *2.)     As Mr. Garces and his

stepson pulled out of the parking lot, Mr. Santos blocked their

car with his SUV and Messrs. Santos and Core jumped out of the

SUV and fired several rounds into the car.          (Id.)   Rather than

“Ronnie” and “El Renco,” the three had mistakenly killed Mr.

Garces and his fourteen year-old step-son.          (Id.)   Mr. Medina

later called Messrs. Polanco and Rodriguez to confirm the

killings.    (Gov. Sentencing Letter at 2-3, 05-CR-00153, ECF No.

212-2.)

            In December 2000, Mr. Medina was arrested for

possession of two kilograms of cocaine as a result of an

investigation conducted by the New York Police Department

(“NYPD”) and the Drug Enforcement Agency (“DEA”). During the

arrest, documents related to Mr. Rodriguez were found in Mr.

Medina’s vehicle.     (Grand Jury Tr. at 32.)       Mr. Medina agreed to

cooperate with the government and provided information about Mr.

Rodriguez and the other participants in the homicide conspiracy.

(Id. at 32-34.)     The government analyzed several phone calls

made by Mr. Medina from a pay phone to Mr. Rodriguez’s phone on

the day of the murders, including a call made approximately


                                     3
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 4 of 73 PageID #: 1513



fifteen minutes after the murders at 8:30 pm.          (Id. at 38-39.)

During one of their conversations, Mr. Rodriguez informed Mr.

Medina that he had confirmed the killings himself by driving by

the crime scene and seeing police cars.         (Gov. Sentencing Letter

at 2-3, 05-cr-00153, ECF No. 212-2.)

I.    Arrest, Indictment, and Pre-Trial Proceedings

            On January 26, 2005, DEA Special Agent Bryan Iula

(“Special Agent Iula”) submitted a complaint and affidavit in

support of an arrest warrant, that Magistrate Judge Roanne Mann

authorized the same day.      (See generally Complaint and Affidavit

in Support of Arrest Warrant, Docket No. 05-cr-00153, ECF No. 1;

Arrest Warrant, Docket No. 05-cr-00153, ECF No. 2.)           On February

15, 2005, Magistrate Judge Cheryl L. Pollak appointed David

Gordon, Esq. (“Mr. Gordon”) as Mr. Rodriguez’s first defense

attorney.    (Appointment of Attorney David Gordon, at 1, 05-cr-

00153, ECF No. 3.)     During Mr. Rodriguez’s detention hearing

before Magistrate Judge Pollak, Mr. Rodriguez argued for the

first time that the Assistant United States Attorney and the

court did not have the jurisdiction to bring charges against him

because there was “no jurisdiction that was [] even brought

forward to say that this is cocaine, violating interstate

commerce . . . [a]s the Court is aware, okay, sixty percent of




                                     4
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 5 of 73 PageID #: 1514



the cocaine in New York is probably created here.”3            (February

15, 2005 Detention Hearing, “Detention Hearing”, at 4, 05-cr-

00153, ECF No. 253.)

           Magistrate Judge Pollak denied Mr. Rodriguez’s attempt

to have the complaint dismissed, stating that the government had

information “involving the homicides which is corroborated by

independent evidence.      We’ve got videotapes and phone calls, and

(2) a statement by a witness who although you tell me he’s not

credible . . . I can’t throw out the complaint because on its

face, there’s probable cause.”        (Id. at 16.)     Additionally,

Magistrate Judge Pollak found that the Second Circuit’s decision

to reverse Mr. Rodriguez’s conviction for a separate and

unrelated drug conspiracy, also involving Mr. Medina, did not

have an impact on the instant complaint because the government

represented that the witness in the current case was not

involved in Mr. Rodriguez’s previous trial.4          (Id. at 11, 16.)




3     Mr. Rodriguez made this statement on his own behalf after being
informed by Magistrate Judge Pollak that his statement would be entered into
the record. After Mr. Rodriguez continued to insist that he make a
statement, Mr. Gordon acquiesced. (February 15, 2005 Detention Hearing,
“Detention Hearing”, at 3-4, 05-cr-00153, ECF No. 253.)
4     The Second Circuit reversed the district court’s earlier conviction of
Mr. Rodriguez on possession with intent to distribute heroin and conspiracy
to distribute heroin, finding that there was insufficient evidence to support
both an aiding and abetting theory and a constructive possession theory of
liability. See United States v. Rodriguez, 392 F.3d 539, 545-49 (2d Cir.
2004). However, the circuit’s holding had no bearing on the witness
statement at issue in Mr. Rodriguez’s February 15, 2005 detention hearing, as
that witness did not testify in Mr. Rodriguez’s drug conspiracy trial.
(Detention Hearing at 14.)


                                      5
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 6 of 73 PageID #: 1515



           On February 25, 2005, the grand jury returned an

indictment against Mr. Rodriguez on six counts: one count of

conspiracy to distribute and possession with intent to

distribute five kilograms or more of a substance containing

cocaine, in violation of 21 U.S.C. Section 841(a)(1); two counts

of engaging in a “continuing criminal enterprise” for “knowingly

and intentionally kill[ing], counsel[ing], command[ing],

induce[ing], procur[ing] and caus[ing] the intentional killing

of another person” for the murders of Wilber Garces and Edgardo

Bryan, in violation of 21 U.S.C. Section 848(e)(1)(A), 18 U.S.C.

Sections 2 and 3551 et seq.; one count of knowingly and

intentionally possessing a firearm in furtherance of a drug

trafficking crime and knowingly and intentionally using and

carrying a firearm during and in relation to such a drug

trafficking crime, in violation of 18 U.S.C. Sections

924(c)(1)(A)(iii), 2 and 3551 et seq.; and two counts of

knowingly and intentionally causing the death of a person

through the use of a firearm as defined in 18 U.S.C. Section

1111(a) in that petitioner, with malice aforethought, unlawfully

killed Wilber Garces and Edgardo Bryan, in violation of 18

U.S.C., Sections 924(j)(1), 2 and 3551 et seq.          (See generally

Indictment, 05-cr-00153, ECF No. 6.)

           On March 4, 2005, Mr. Rodriguez pleaded not guilty on

all counts before Judge David Trager.         (March 4, 2005


                                     6
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 7 of 73 PageID #: 1516



Arraignment, at 1, 05-cr-00153, ECF No. 8.)          On May 18, 2005,

Mr. Rodriguez, in the presence of his counsel, Mr. Gordon, and

learned counsel, Richard Levitt, Esq. (“Mr. Levitt”), made a

motion alleging that the court did not have jurisdiction and

stated that he wished to represent himself.          (May 18, 2005

Status Conference, at 4-11, 05-cr-00153, ECF No. 9.)           Judge

Trager denied Mr. Rodriguez’s motion and scheduled another

conference on June 20, 2005, to allow Mr. Rodriguez more time to

decide if he wished to represent himself.         (Id. at 6,11.)

           At the conference on June 20, 2005, Mr. Rodriguez

reiterated his desire to represent himself and Judge Trager

relieved Mr. Gordon as counsel.        (David Gordon Affidavit,

“Gordon Aff.”, at 5, ECF No. 7.)         Before the next conference, on

July 18, 2005, Judge Trager appointed Bobbi Sternheim, Esq.

(“Ms. Sternheim”) to represent Mr. Rodriguez.          During the July

18, 2005 status conference, Mr. Rodriguez indicated that he did

not wish to have Ms. Sternheim represent him at trial, but would

consider the court’s recommendation that Mr. Rodriguez allow Ms.

Sternheim to represent him for purposes of death penalty

consideration and motions.       (July 18, 2005 Status Conference, at

2-10, 05-cr-00153, ECF No. 66.)        During an August 31, 2005

status conference, Mr. Rodriguez waived his right to counsel and

stand-by counsel.     (August 31, 2005 Status Conference, at 1, 05-




                                     7
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 8 of 73 PageID #: 1517



cr-00153, ECF No. 16.)      Judge Trager relieved Ms. Sternheim and

Mr. Rodriguez proceeded pro se.          (Id.)

           On November 2, 2005, Judge Trager appointed JaneAnne

Murray, Esq. (“Ms. Murray”) to act as standby counsel on behalf

of Mr. Rodriguez.     (Notice of Appearance for JaneAnne Murray

filed November 2, 2005, at 1, 05-cr-00153, ECF No. 29.)            On the

application of Mr. Rodriguez, Judge Trager appointed Joseph P.

Dwyer (“Mr. Dwyer”) of Investigative Resource Group to act as

Mr. Rodriguez’s defense investigator under the sole direction

and supervision of Ms. Murray.       (Appointment of Defense

Investigator Dwyer dated November 16, 2005, at 1, 05-cr-00153,

ECF No. 33.)    After Mr. Dwyer refused to continue his services

due to disagreements with Ms. Murray regarding how his

investigative time was being spent, Judge Trager appointed James

Scully (“Mr. Scully”) on November 14, 2006, to act as Mr.

Rodriguez’s defense investigator, again under the sole direction

and supervision of Ms. Murray. (Appointment of Defense

Investigator Scully dated November 14, 2006, at 1, 05-cr-00153

ECF No. 92.)

II.   Relevant Conviction and Post-Trial Proceedings

           A. Changes in Appointed Counsel

           The trial against Mr. Rodriguez commenced on or about

October 30, 2006.     (JaneAnne Murray Declaration, “Murray Decl.”,

¶ 3, ECF No. 6.)     Judge Trager appointed Ms. Murray as trial


                                     8
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 9 of 73 PageID #: 1518



counsel for Mr. Rodriguez mid-trial, during CW Medina’s cross-

examination.    (Id.)   On November 14, 2006, Mr. Rodriguez was

convicted on all six counts by the jury.         (See Jury Verdict, 05-

cr-00153, ECF No. 93.)      On December 6, 2006, Judge Trager denied

Mr. Rodriguez’s request for reassignment of counsel.           (See Order

Denying Reassignment of Counsel, 05-cr-00153, ECF No. 93.)

           On September 19, 2007, Judge Trager relieved Ms.

Murray as counsel and appointed Harry Batchelder, Esq. (“Mr.

Batchelder”) as stand-by counsel.        (September 19, 2007 Status

Conference, 05-cr-00153, at 1, ECF No. 113.)          On March 24, 2009,

Mr. Batchelder submitted a sentencing memorandum on behalf of

Mr. Rodriguez, asserting that the court should not “stack” the

sentences on counts five and six of Mr. Rodriguez’s sentence,

noting that “it must not escape notice that Mr. Rodriguez is

forty-seven years old, with a heart condition, thus any sentence

of twenty-five years or more will carry the real possibility

that Mr. Rodriguez will die in jail.”         (Sentencing Memorandum on

Behalf of Luis Rodriguez, at 2, 05-cr-00153, ECF No. 158.)

           B. Government Trial Team Discloses Operation Pier
              Pressure

           In two letters dated May 28, 2009 and March 30, 2010,

the government trial team disclosed additional information to

Mr. Rodriguez that it learned of after his trial.           (Brief and

Appendix for Government-Appellant at 21-26, available at 2012 WL



                                     9
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 10 of 73 PageID #: 1519



1653030, United States v. Rodriguez, 503 F. App’x 72 (Nov. 21,

2012).)    The government trial team in Mr. Rodriguez’s case

became aware of information related to an Immigration and

Customs Enforcement (“ICE”) investigation into an unrelated

investigation, named “Operation Pier Pressure,” involving one of

the prosecutors who initially worked on the Rodriguez case.

(Id. at 21.)     The government trial team learned that Jose

Guerrero and Eduardo Jaramillo Aguilar, two cooperating

defendants in the Pier Pressure investigation, had provided ICE

agents with information about the murder of an individual known

as “Tula,” who DEA agents investigating the homicides later

determined to be Mr. Garces.        (Id.)   The government trial team

disclosed two additional pieces of information to Mr. Rodriguez:

first, the existence of statements and interviews of five

individuals involved with Operation Pier Pressure; and second,

the intention of Mr. Polanco’s counsel to call an associate,

Tomas Rojas Bermudes, who ultimately was not called by the

defense as his purported knowledge about the murders at issue

was based on hearsay and lies.        (Id.)

            C. Petitioner’s Post-Verdict Motions Challenging Trial
               and Sentencing

            On June 10, 2009, Mr. Rodriguez filed a pro se motion

for a new trial pursuant to newly discovered evidence and to

Rule 33 of the Federal Rules of Criminal Procedure.            (Motion for



                                     10
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 11 of 73 PageID #: 1520



New Trial, ¶ 1, 05-cr-00153, ECF No. 166.)          In support of his

motion, Mr. Rodriguez alleged multiple Brady/Giglio violations,

including “unconstitutional misconduct, destruction of evidence

and side deals with cooperating witnesses without informing the

defense or defendant of the agreement.”        5    (Id.)   In his

supporting memorandum, Mr. Rodriguez alleged two distinct Brady

violations: “(1) that the government improperly bolstered CW-

Medinas[’] trial testimony and solicited testimony it [k]new was

false and (2) that the Government and CW-Medina had an

undisclosed side deal regarding CW-Medina[’]s testimony.” (Id.

at 11.)

            On June 9, 2010, Judge Trager ordered Mr. Rodriguez to

file any post-verdict motions by July 1, 2010.           (Order Dated

June 9, 2010, at 1, 05-cr-00153, ECF No. 199.)           On June 24,

2010, Mr. Rodriguez, pro se, filed a motion to vacate his

conviction pursuant to Rules 11 and 60(B) of the Federal Rules

of Civil Procedure, and Rule 33 of the Federal Rules of Criminal

Procedure.    (Motion to Vacate Pursuant to Rule 33 filed June 24,

2010, at 1, 05-cr-00153, ECF No. 202.)          Mr. Rodriguez made




5     Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, including
Giglio v. United States, 405 U.S. 150 (1972), allow for defendants to
challenge their sentence on appeal if the government suppressed evidence that
would undermine the confidence in the verdict. See United States v. Coppa,
267 F.3d 132, 140 (2d Cir. 2001) (quoting Kyles v. Whitley, 514 U.S. 419, 435
(1995)) (“Thus, a Brady violation occurs only where the government suppresses
evidence that ‘could reasonably [have been] taken to put the whole case in
such a different light as to undermine confidence in the verdict.’”)


                                     11
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 12 of 73 PageID #: 1521



several allegations in his motion, including another challenge

to the jurisdiction of the court on his case alleging that “the

prosecution lead [sic] the witness [Agent Iula] in the false

direction the prosecution needed to fabricate the non-existing

jurisdiction over the crime of murder, by linking the murders to

the drug activities of ‘CW 1’ Carlos Medina and Mr. German

Polanco and others.”      (Id. at 22.)(second alteration in

original)

            In July 2010, Mr. Rodriguez submitted another pro se

motion objecting to his sentence.         (Defendant’s Objection to

Sentence Memorandum filed July 30, 2010, 05-cr-00153, ECF No.

218.)   Mr. Rodriguez objected to his sentence on five grounds,

framed by Mr. Rodriguez as the following questions: “[a] Did the

Federal Government used [sic] perjury by way of perjured

testimony by DEA Special Agent Brian Iula to the Grand Jury to

attain the appearance of subject matter jurisdiction?;...[b] Did

the Federal Government Lack Federal Legislative, Territorial, or

Admiralty Jurisdiction in over the Locus Quo?;...[c] Are the

Federal Government Charging instruments Fatally Defective in

this Cause?;...[d] Did the Federal Government Fail to Establish

Federal Interstate Commerce Nexus to this Cause?;...[e] Are

Title’s [sic] 18 and 21 United States Code Unconstitutional and

if so do said Codes apply to Defendant?”          (Id. at 2.)




                                     12
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 13 of 73 PageID #: 1522



            On July 26, 2010, the government submitted its

response to petitioner’s pro se sentencing letters and the March

24, 2009 sentencing memorandum submitted by petitioner’s stand-

by counsel.     (Government Sentencing Memorandum, at 1, 05-cr-

00153, ECF No. 212.)      In its response, the government noted that

Judge Trager had rejected similar claims of an alleged Brady

violation and perjury in United States v. Polanco, 510 F. App’x

10 (2d Cir. 2013), and United States v. Santos.           (Id. at 4.)

The government also included its earlier sentencing letter,

dated July 11, 2007, that addressed Mr. Rodriguez’s arguments,

including his challenges to the credibility of witnesses and

allegations of perjury by Special Agent Iula.           (See generally

July 25, 2010 Sentencing Memorandum, 05-cr-00153, ECF No. 212-

2.)

            On July 29, 2010, Judge Trager held a sentencing

hearing and sentenced Mr. Rodriguez to a term of life

imprisonment.     (Judgment, at 3, 05-cr-00153, ECF No. 221.)          On

the same day, Judge Trager denied Mr. Rodriguez’s Rule 33

motions for a new trial filed in June 2009 and June 2010, see

05-cr-00153, ECF Nos. 165, 166, 202, Mr. Rodriguez’s motion to

continue, see 05-cr-00153, ECF No. 210, and Mr. Rodriguez’s

motion requesting a hearing, see 05-cr-00153, ECF No. 218.

(Order on Motion for New Trial, at 1, 05-cr-00153, ECF No. 219.)

On August 2, 2010, judgment was entered against Mr. Rodriguez;


                                     13
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 14 of 73 PageID #: 1523



he filed his notice of appeal on the same day.           (05-cr-00153,

ECF Nos. 221, 224.)

            D. Petitioner’s Appeal

            In his appeal, Mr. Rodriguez raised four grounds for

reversal: “(1) the government violated its disclosure

obligations under Brady v. Maryland, 373 U.S. 83 (1963); (2)

there was insufficient evidence to support his convictions; (3)

the district court erred in allowing him to represent himself;

(4) the district court erred in denying petitioner’s motion to

have a witness psychiatrically evaluated; and (5) a cooperating

witness perjured himself.”       Rodriguez, 503 F. App’x at 74.        The

Second Circuit affirmed the judgment of conviction in all

respects and denied petitioner’s appeal.          Id. at 76.    On May 28,

2013, Rodriguez filed a petition for a writ of certiorari, which

was denied by the United States Supreme Court on October 7,

2013.   Rodriguez v. United States, 571 U.S. 942 (Oct. 7, 2013).

III. Petitioner’s Instant Pro Se Motion for Habeas Relief

            On October 20, 2014, petitioner filed a pro se motion

for habeas corpus relief pursuant to 28 U.S.C. § 2255. The

court, reading petitioner’s motion with a lenient eye as

required, construes the petition to include seven claims of

ineffective assistance of counsel.         (Motion to Vacate Judgment

under 28 U.S.C. Section 2255 filed October 20, 2014 (“Pet.”), at

4-18, ECF No. 1.)      On October 28, 2014, the court ordered the


                                     14
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 15 of 73 PageID #: 1524



counsels Mr. Rodriguez referenced in his petition, Mr. Gordon

and Ms. Murray, to respond to petitioner’s allegation of

ineffective assistance of counsel.         (Order to Show Cause, ¶ 1,

ECF No. 2.)     The court further ordered the government to respond

to Mr. Rodriguez’s petition within sixty days of receipt of the

affidavits from Mr. Gordon and Ms. Murray.          (Id. ¶ 22.)

            On December 9, 2014, Ms. Murray filed a declaration

responding to Mr. Rodriguez’s allegations of ineffective

assistance of counsel.      (See Murray Decl.)      On December 15,

2014, Mr. Gordon filed a declaration responding to Mr.

Rodriguez’s allegations of ineffective assistance of counsel.

(See Gordon Aff.)      On February 10, 2015, Mr. Rodriguez filed a

motion to disqualify five Assistant United States Attorneys

(“AUSAs”) and/or the office for the United States Attorney’s

Office for the Eastern District of New York, alleging a conflict

of interest.     (See generally Motion to Disqualify U.S.

Attorney’s Office for the Eastern District of New York, filed

February 10, 2015 (“Disqualify Mot.”), ECF No. 8.)           On February

17, 2015, Mr. Rodriguez filed a motion for leave to amend his

petition, including a declaration and a memorandum in support.

(See generally Motion for Leave to Amend Filed February 17, 2015

(“Amend. Mot.”), ECF No. 9.)

            The court directed the government to submit a written

response indicating whether it opposed Mr. Rodriguez’s motions


                                     15
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 16 of 73 PageID #: 1525



to disqualify and amend.       (Dkt. Order dated February 25, 2015.)

On February 25, 2015, Mr. Rodriguez filed motions for disclosure

of grand jury transcripts and court logs of the testimony that

returned an indictment on February 25, 2005, and for assignment

of counsel.     (Motion for Disclosure and Assignment of Counsel

(“Disclosure Mot.”), at 5, ECF No. 10.)          On March 16, 2015, Mr.

Rodriguez filed an additional motion for discovery and

assignment of counsel.6      (Motion for Discovery filed March 16,

2015 (“Discovery Mot.”), at 1-2, ECF No. 13.)           On June 23, 2015,

the government filed its memorandum in opposition to Mr.

Rodriguez’s habeas petition, motion for leave to amend the

petition, motion to disqualify the AUSAs, and motion for

discovery.    (See generally Government Memorandum in Opposition

(“Opp.”), ECF No. 31.)      On October 1, 2015, Mr. Rodriguez filed

his reply in response to the government’s opposition.            (See

generally Petitioner’s Reply to Government’s Opposition filed

October 1, 2015 (“Reply”), ECF No. 37.)          On November 6, 2015,

Mr. Rodriguez made a motion to stay the case, see ECF No. 43,

that this court denied.       (Dkt. Order dated November 17, 2015.)




6     Mr. Rodriguez also filed several briefs in support of a motion to
compel Mr. Gordon and Ms. Murray to answer interrogatories. (See ECF Nos.
21, 22, 23, 24, 25, 26, 27, 28.) Because petitioner’s claim is without
merit, and because Mr. Gordon and Ms. Murray have already provided affidavits
describing their representations, petitioner’s motions to compel Mr. Gordon
and Ms. Murray to answer interrogatories, see ECF Nos. 22, 26, are denied.


                                     16
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 17 of 73 PageID #: 1526



            In a letter filed February 2, 2016, Mr. Rodriguez

requested that this court “liberally interpret his pleadings and

claims, and asks the Court to view these claims as an ‘actual

innocen[ce]’ claim, because the Government attorneys violated

the Indictment clause . . . .”        (Petitioner’s Letter filed

February 2, 2015, at 1, ECF No. 48.)         On April 10, 2018, Mr.

Rodriguez filed a second motion to amend his petition.            (See

Second Motion to Amend filed April 10, 2018 (“Second Amend.

Mot.”), ECF No. 64.)      On April 27, 2018, this court directed the

government to respond.      (Dkt. Order, dated April 27, 2018.)          The

government filed its response on June 28, 2018.           (See Government

Memorandum in Opposition to Petitioner’s Second Motion to Amend

filed June 28, 2018 (“Second Opp.”), ECF No. 69.)           On August 8,

2018, Mr. Rodriguez filed his reply to the government’s second

opposition memorandum.      (See Mr. Rodriguez’s Reply to

Government’s Opposition filed August 8, 2018 (“Second Reply”),

ECF No. 73.)

                            Standard of Review

            “A prisoner in custody under sentence of a [federal

court] claiming the right to be released upon the ground that

the sentence was imposed in violation of the Constitution or

laws of the United States, or that the court was without

jurisdiction to impose such sentence, . . . or is otherwise

subject to collateral attack, may move the court which imposed


                                     17
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 18 of 73 PageID #: 1527



the sentence to vacate, set aside or correct the sentence.”             28

U.S.C. § 2255(a).      The court “shall vacate and set the judgment

aside” if the Court finds that “the judgment was rendered

without jurisdiction, or that the sentence imposed was not

authorized by law or otherwise open to collateral attack, or

that there has been such a denial or infringement of the

constitutional rights of the prisoner as to render the judgment

vulnerable to collateral attack.”          (Id. § 2255(b).)    To respect

the finality of criminal convictions, “a collateral attack on a

final judgment in a federal criminal case is generally available

under Section 2255 only for a constitutional error, a lack of

jurisdiction in the sentencing court, or an error of law or fact

that constitutes a ‘fundamental defect which inherently results

in a complete miscarriage of justice.’”          United States v. Bokun,

73 F.3d 8, 12 (2d Cir. 1995) (quoting Hill v. United States, 368

U.S. 424, 428 (1962)).

            “A Section 2255 petition may not be used as a

substitute for a direct appeal.”          Marone v. United States, 10

F.3d 65, 67 (2d Cir. 1993) (citing United States v. Frady, 456

U.S. 152, 165 (1982)).      A claim “may not be presented in a

habeas petition where the petitioner failed to properly raise

the claim on direct review.”        Zhang v. United States, 506 F.3d

162, 166 (2d Cir. 2007) (citing Reed v. Farley, 512 U.S. 339,

354 (1994)).     Therefore, a petitioner’s claims not raised on


                                     18
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 19 of 73 PageID #: 1528



direct review, “with the exception of his ineffective assistance

of counsel claims, are ‘procedurally forfeited . . . unless he

can show (1) cause for failing to raise the issue, and prejudice

resulting therefrom; or (2) actual innocence.’”           Mora v. United

States, 2010 WL 2607209, at *2 (June 29, 2010) (quoting Sapia v.

United States, 433 F.3d 212, 217 (2d Cir. 2005)).           “Actual

innocence means factual innocence, not mere legal

insufficiency.”     Bousley v. United States, 523 U.S. 614, 624

(1998) (citing Sawyer v. Whitley, 505 U.S. 333, 339 (1992)).

“To establish actual innocence, petitioner must demonstrate

that, ‘in light of all the evidence,’ ‘it is more likely than

not that no reasonable juror would have convicted him.’”              (Id.

at 623 (quoting Schlup v. Delo, 513 U.S. 298, 327-28 (1995)).)

            “[A] petitioner may bring an ineffective assistance of

counsel claim whether or not the petitioner could have raised

the claim on direct appeal.”        Yick Man Mui v. United States, 614

F.3d 50, 54 (2d Cir. 2010) (citing Massaro v. United States, 538

U.S. 500, 509 (2003)).      However, in the Second Circuit, “a

Section 2255 petitioner may not ‘relitigate questions which were

raised and considered on direct appeal,’ including questions as

to the adequacy of counsel.”        (Id. at 55 (quoting United States

v. Becker, 502 F.3d 122, 127 (2d Cir. 2007)).)           Therefore,

courts in the Second Circuit have applied the so-named “mandate

rule” to bar claims of ineffective assistance in a Section 2255


                                     19
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 20 of 73 PageID #: 1529



proceeding “when the factual predicates of those claims, while

not explicitly raised on direct appeal, were nonetheless

impliedly rejected by the appellate court mandate.”            (Id. at 53

(citing United States v. Pitcher, 559 F.3d 120, 124 (2d Cir.

2009)).)

            In considering the instant petition, the court “must

review a pro se [Section 2255] petition for collateral relief

‘with a lenient eye, allowing borderline cases to proceed.’”

Fleming v. United States, 146 F.3d 88, 91 (2d Cir. 1998)

(quoting Williams v. Kullman, 722 F.2d 1048, 1050 (2d Cir.

1983)).    As the “court is mindful that a pro se pleading is held

to less stringent standards than more formal pleadings drafted

by attorneys,” the court interprets Mr. Rodriguez’s pleadings as

raising the strongest arguments they suggest.           See Martin v.

United States, 834 F. Supp. 2d 115, 118 n.1 (E.D.N.Y. 2011).

                                 Discussion

I.    Motions to Amend

            On February 17, 2015, Mr. Rodriguez filed his first

motion to amend his petition.        (Amend. Mot. at 1.)     On April 10,

2018, petitioner filed his second motion to amend.           (Second

Amend. Mot. at 1.)      Because Mr. Rodriguez’s claims in his

motions to amend are either procedurally barred or futile as




                                     20
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 21 of 73 PageID #: 1530



described below, petitioner’s motions to amend are respectfully

denied.

   A. Legal Standard

            Petitions filed under Section 2255 are subject to a

one-year statute of limitations, running from “the date on which

the judgment of conviction becomes final.”          28 U.S.C.

§ 2255(f)(1).    Mr. Rodriguez’s judgment became final on October

7, 2013.    See Rodriguez v. United States, 571 U.S. 942 (2013).

As discussed below, Mr. Rodriguez’s petition is considered

timely due to the prisoner mailbox rule and is within the

limitations period.      However, Mr. Rodriguez’s first and second

motions to amend were filed four months and more than four

years, respectively, after the statute of limitations period

expired.    “If claims asserted after the one-year period could be

revived simply because they relate to the same trial,

conviction, or sentence as a timely filed claim,” the

“limitation period would have slim significance.”           Mayle v.

Felix, 545 U.S. 644, 662 (2005).          In order for the claims in Mr.

Rodriguez’s motions to amend to be considered timely, each

claim, respectively, must relate back to his original petition.

See Fed. R. Civ. P. 15(c); see also Martin v. United States, 834

F.Supp.2d 115, 123 (E.D.N.Y. 2011); Delutro v. United States,

2014 WL 4639198, at *5 (E.D.N.Y. Sept. 16, 2014).




                                     21
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 22 of 73 PageID #: 1531



            Therefore, the court examines whether each claim

“arose out of the conduct, transaction, or occurrence set out—or

attempted to be set out—in the original pleading.”           Fed. R. Civ.

P. 15(c)(1)(B); see also Mayle, 545 U.S. at 647 (“[R]elation

back will be in order so long as the original and amended

petitions state claims that are tied to a common core of

operative facts”).

            In Mayle, “the Supreme Court limited claims in an

amended petition to those that arose from the same core facts

alleged in the original petition, not those related generally to

petitioner’s trial, conviction, or sentence.”           Gibson v. Artus,

407 F. App’x. 517, 519 (2d Cir. 2010) (summary order).            Mr.

Rodriguez’s claims must relate back to the core operative facts

of his claims for ineffective assistance of counsel as outlined

within his original petition.        Summarily stating that these

claims relate to ineffective assistance of counsel will not

suffice.    See Soler v. United States, 2010 WL 5173858, at *4

(S.D.N.Y. Dec. 20, 2010) (“[E]ven an ineffective assistance of

counsel claim, when alleging a different ground for ineffective

assistance, does not relate back to an earlier ineffective

assistance claim.”); see also Desrosiers v. Phillips, 2008 WL

4469594, at *7 n.5 (E.D.N.Y. Oct. 3, 2008) (“[I]t is now fairly

well-established that ineffective assistance of counsel claims

in the habeas context do not relate back to one another merely


                                     22
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 23 of 73 PageID #: 1532



because they both involve counsel's allegedly deficient

performance”); Veal v. United States, 2007 WL 3146925, at *6

(S.D.N.Y. Oct. 9, 2007) (“There is a clearer line of demarcation

here, where we are asked to relate an attorney’s conduct at

trial and the level and quality of his pre-trial communications

with his client.”); Gonzalez v. United States, 2018 WL 5023941,

at *6 (S.D.N.Y. Oct. 17, 2018); Hiers v. Bradt, 2014 WL 6804252,

at *6 (E.D.N.Y. Dec. 3, 2014).

            The court also reviews Mr. Rodriguez’s claims in his

motions to amend to determine if such amendments would be

futile.    See Thristino v. United States, 379 F. Supp. 2d 510,

514 (S.D.N.Y. July 25, 2005) (quoting Jones v. N.Y. State Div.

Military & Naval Affairs, 166 F.3d 45, 50 (2d Cir. 1999))

(“However ‘a district court may properly deny leave when

amendment would be futile.’”).        While “leave to amend generally

should be freely granted, it may be denied where there is good

reason to do so, such as undue delay, bad faith, dilatory

tactics, undue prejudice to the party to be served with the

proposed pleading, or futility.”          Edwards v. Fischer, 2002 WL

31833237, at *1 (S.D.N.Y. Dec. 16, 2002) (citing Forman v.

Davis, 371 U.S. 178, 182 (1962)).         A proposed amendment is

futile “if the proposed claim could not withstand a motion to

dismiss for failure to state a claim upon which relief may be




                                     23
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 24 of 73 PageID #: 1533



granted.”    (Id. (quoting Lucente v. Int’l Bus. Machs. Corp., 310

F.3d 243, 258 (2d Cir. 2002)).)

   B. First Motion to Amend

            Mr. Rodriguez asserts three proposed claims in his

first motion to amend: (i) AUSA Noah Perlman and AUSA Max

Minzner intentionally excluded from the Cooperation Agreement

with cooperating witness Carlos Medina “the material fact that

as part of the Cooperation Agreement . . . the Government will

not seek the death penalty against ‘CW’ Carlos Medina-Torres in

relation to the charges against him” and therefore Mr. Rodriguez

was not able to cross-examine Medina regarding this portion of

the cooperation agreement; (ii) AUSA Licha Nyiendo and AUSA

Robert Capers intentionally did not provide Mr. Rodriguez “nor

the defense for the petitioner Rodriguez, case[] 05-CR-

153(DGT)[,] with copy of notes, documents or voice notification

that ‘CW’ Carlos Medina-Torres had prior to the alleged

conspiracy of 2000, (The Polanco Conspiracy) that ‘CW’ Medina

had provided testimony in a State of New York trial in the

shooting of a New York Police Officer [, People v. Aparicio, 84

N.Y. 2d 1009 (N.Y. 1994)] and that his testimony had been

incredible and/or just completely false;” and (iii) Ms. Murray

“had a conflict of interest, and did not disqualify herself or

notify the Court of the conflict or make any attempt at

correcting [the] issue of the conflict, after she was re-


                                     24
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 25 of 73 PageID #: 1534



assigned as full counsel, and no longer standby counsel.”

(Amend. Mot. at 2.)

            1. Excluded Material Fact from the Cooperation
               Agreement with Cooperating Witness Medina

            First, Mr. Rodriguez asserts that the government

intentionally excluded from CW Medina’s Cooperation Agreement

that “the material fact that as part of the Cooperation

Agreement . . . the Government will not seek the death penalty

against ‘CW’ Carlos Medina-Torres in relation to the charges

against him” and therefore Mr. Rodriguez was not able to cross-

examine Medina regarding this portion of the cooperation

agreement.    (Amend. Mot. at 2.)      The “mandate rule bars re-

litigation of issues already decided on direct appeal.” Yick Man

Mui, 614 F.3d at 53.      “[W]hen the factual predicates of those

claims, while not explicitly raised on direct appeal, were

nonetheless impliedly rejected by the appellate court mandate,”

the district court must find the claim futile.           (Id. at 53

(citing Pitcher, 559 F.3d at 124).)         On direct appeal, Mr.

Rodriguez’s appellate counsel argued the falsity of Mr. Medina’s

testimony that he was facing a mandatory life sentence.            (Brief

and Appendix for Appellant Luis Rodriguez, at *61, 2012 WL

5903001, Rodriguez, 503 F. App’x 72 (Nov. 21, 2012).)            The

Second Circuit ruled that Mr. Rodriguez’s perjury claim against

Mr. Medina “fails” because petitioner has “offered no evidence




                                     25
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 26 of 73 PageID #: 1535



that Medina did not believe his plea was valid or that he faced

a maximum sentence of life imprisonment – especially as Medina’s

plea agreement states that his maximum possible sentence was

life imprisonment.”      Rodriguez, 503 F. App’x at *76 n.1.          Mr.

Rodriguez likely would have been aware at trial that Mr. Medina

pled guilty to a sentence of life imprisonment for a crime that

had the possibility of a death sentence, based on Mr. Medina’s

testimony.    In addition, the Second Circuit dismissed Mr.

Rodriguez’s challenges of perjury and credibility against Mr.

Medina.    As a result, the court finds that petitioner’s claim at

minimum was impliedly raised on direct appeal.           Therefore,

petitioner’s claim of exclusion of a material fact from CW

Medina’s cooperation agreement is rendered futile by the mandate

rule.   Amendment of the petition to include this claim is

respectfully denied.

            2. Failure to Provide Documents Related to CW Medina’s
               Testimony in Different State Trial

            Second, Mr. Rodriguez seeks to supplement his “pattern

of prosecutorial misconduct” claims with an allegation that

AUSAs Nyiendo and Capers “intentionally” failed to provide

testimony that CW Medina purportedly gave in an unrelated state

court trial, People v. Aparicio, 208 A.D. 2d 638, aff’d, 84 N.Y.

2d 1009 (N.Y. 1994), involving the shooting of a police officer

and the robbery of CW Medina. (Amend. Mot. at 2.)



                                     26
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 27 of 73 PageID #: 1536



            The government asserts that Mr. Rodriguez’s second

claim in his motion to amend does not relate back because it

involves whether Mr. Rodriguez “was entitled to a copy of Mr.

Medina’s purported testimony [in] a prior, unrelated state court

trial” to use during cross-examination.          (Opp. at 35.)    Were the

court to construe petitioner’s claim as one for prosecutorial

misconduct, rather than as a claim of ineffective assistance of

counsel, there is no possibility that petitioner’s amended claim

could relate back to his original petition.          Mayle, 545 U.S. at

650.   Even as this court liberally construes petitioner’s pro se

motion to amend as a claim for ineffective assistance of

counsel, the court cannot find that this claim arises out of the

same core of operative facts.        See Soler, 2010 WL 5173858, at *4

(S.D.N.Y. Dec. 20, 2010) (“[E]ven an ineffective assistance of

counsel claim, when alleging a different ground for ineffective

assistance, does not relate back to an earlier ineffective

assistance claim.”).

            In any event, Mr. Rodriguez fails to demonstrate how

testimony from an unrelated case would “establish ‘a reasonable

probability that, had [it] been disclosed to the defense, the

result of the proceeding would have been different.’”            United

States v. Santos, 486 F. App’x 133, 136 (2d Cir. 2012) (quoting

United States v. Bagley, 473 U.S. 667, 682 (1985)).            Mr.

Rodriguez incorrectly states that the New York trial court ruled


                                     27
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 28 of 73 PageID #: 1537



in Aparicio that Mr. Medina’s testimony was “incredible and/or

just completely false,” Amend. Mot. at 2, when in fact the jury

was unable to reach a verdict on “the attempted robbery of Mr.

Medina and the assault of the police officer,” but convicted Mr.

Aparicio on other counts.       See Aparicio v. Artuz, 2000 WL

713744, at *1 (E.D.N.Y. May 25, 2000).7         Because Mr. Rodriguez’s

proposed amended claim is futile under any construction, it is

respectfully denied.

            3. Ineffective Assistance of Counsel for Conflict of
               Interest

            Mr. Rodriguez’s third claim is essentially the same as

Ground Five of his petition discussed below.           (See infra, Ground

Five.)    Mr. Rodriguez reiterates his claim that Ms. Murray

prevented the first investigator, Mr. Dwyer, from working on Mr.

Rodriguez’s case and refusing to sign Mr. Dwyer’s work vouchers.

(Declaration in Support of Motion to Amend, at 2, ECF No. 9-1.)

Further, in support of this claim, Petitioner summarily asserts

that Ms. Murray had a “conflict of interest in relation to the

preparation of the defense” because she “stated in open Court

that she had an issue with the investigator Dwyer interviewing




7     The facts of Aparicio v. Artuz are recited in the district court ruling
in Mr. Aparicio’s habeas corpus petition in the Eastern District of New York.
(See Aparicio v. Artuz, 2000 WL 713744, at *1 (E.D.N.Y. May 25, 2000).) Mr.
Aparicio’s habeas petition was initially granted in part and denied in part,
but this ruling was later overturned by the Second Circuit, denying Mr.
Aparicio’s petition entirely. (See Aparicio v. Artuz, 269 F.3d 78, 100 (2d
Cir. 2001).)


                                     28
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 29 of 73 PageID #: 1538



Mr. Polanco and that she was afraid she was going to lose her

license to practice law if investigator Dwyer contacted” Mr.

Polanco.    (Id.)   The court addresses Mr. Rodriguez’s claim for

ineffective assistance with regard to Ms. Murray’s alleged

interference, including these assertions in petitioner’s second

motion to amend, in its discussion of Ground Five of his

petition.    (See infra, Ground Five.)       For the reasons discussed

below, Mr. Rodriguez’s allegations do not show that Ms. Murray’s

intrusions were “substantial or frequent enough” to have

seriously undermined Mr. Rodriguez’s defense and, therefore,

this proposed amended claim is denied.         See McKaskle v. Wiggins,

465 U.S. 168, 187 (1984).

            Because none of the claims in his first motion to

amend have merit for the reasons discussed in this section,

supra, petitioner’s first motion to amend is denied.

   C. Second Motion to Amend

            Mr. Rodriguez asserts four claims in his second motion

to amend, alleging that: (i) in a previous case, United States

v. Rodriguez, 392 F.3d 539 (2004), AUSA Klugman asked the court

to impose a more severe punishment against Mr. Rodriguez due to

Mr. Rodriguez’s purported civil claim against AUSA Klugman; (ii)

in the present case, the arrest warrant affidavit contained

false statements and petitioner allegedly was not brought before

a judge in a timely manner;       (iii) the government violated the


                                     29
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 30 of 73 PageID #: 1539



mandate rule by using some of the underlying facts of the

previous conviction overturned by the Second Circuit to obtain

an indictment before the grand jury; and (iv) under the

reasoning of Nelson v. Colorado, 137 S. Ct. 1249 (2017), the

grand jury indictment was improperly obtained because the

government was not allowed to utilize any of the facts related

to the previous acquitted conduct.8         (Second Amend. Mot. at 2-4.)

            1.    AUSA Request for More Severe Punishment

            Petitioner’s claim that AUSA Klugman sought out a more

severe sentence in his separate, overturned drug conviction is

time-barred, as it does not relate back to any of the core

operative facts underlying his ineffective assistance of counsel

claims raised in this petition.        Petitioner’s claim of

prosecutorial misconduct regarding the previously overturned

conviction arises from a different case, “separate in both time

and type,” from the ineffective assistance of counsel claims

that are related to the present case.         Moreover, because the

one-year statutory period has passed, see 28 U.S.C.

§ 2255(f)(1), this claim regarding the petitioner’s previous,




8     Mr. Rodriguez does not construe these claims as ineffective assistance
of counsel claims, but rather asserts them as additional claims which, so
construed, would be procedurally barred. (See generally Second Amend. Mot.)
However, as Mr. Rodriguez proceeds pro se, this court construes these claims
for the strongest arguments that they may raise and construes them as
ineffective assistance claims.


                                     30
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 31 of 73 PageID #: 1540



overturned conviction is time-barred and denied.           Veal, 2007 WL

3146925, at *5 (S.D.N.Y. Oct. 9, 2007) (collecting cases).

            2.    False Statements in Arrest Warrant Affidavit and
                  Failure to Appear Before a Judge in a Timely
                  Manner

            First, Mr. Rodriguez provides no new facts to

distinguish his claim, also raised in his original petition,

alleging that Special Agent Iula submitted false statements in

connection with petitioner’s arrest warrant affidavit.            (See

generally Pet.)     The court finds that petitioner presents no new

facts to support the merits of this claim and thus denies

petitioner’s motion to amend on this ground.

            Second, as Mr. Rodriguez’s assertion that he was not

brought before a judge in a timely manner does allege new facts

that may be the basis for a distinct claim, the court addresses

this prong of petitioner’s claim on its merits.           (Second Amend.

Mot. at 2.)      Petitioner argues that he was not “taken before any

judicial officer within the 48-hour rule, he was taken over

eight days later [sic], after the Mandate [of the Second

Circuit] was issued” and that the government had filed an

Affidavit and Complaint in support an arrest warrant “[e]leven

(11) days prior to the [Second Circuit’s] Mandate.”9           (Memorandum



9     Mr. Rodriguez’s reply to the government’s opposition to his second
motion to amend provides no further clarity. (See generally Second Reply.)
Mr. Rodriguez only repeats his conclusory arguments and refers to general
discussions of prosecutorial misconduct. (Id.)


                                     31
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 32 of 73 PageID #: 1541



in Support of Second Motion to Amend, at 2, ECF No. 64-1.)

However, petitioner appears to misunderstand the forty-eight-

hour rule for warrantless arrests as applying to the instant

case.   Petitioner appears to be referencing County of Riverside

v. McLaughlin, 500 U.S. 44 (1991).         In McLaughlin, the Supreme

Court found that the government has the burden to demonstrate

the existence of an extraordinary circumstance for a delay

beyond a forty-eight hour period for a probable cause

determination following a warrantless arrest.           500 U.S. at 57;

see also Powell v. Nevada, 511 U.S. 79, 83-84 (1994).            In the

instant case, a warrant was issued for petitioner’s arrest.

(Arrest Warrant, Docket No. 05-cr-00153, ECF No. 2.)            Therefore,

petitioner’s claim does not fall within the ambit of the forty-

eight-hour rule for warrantless arrests and this claim is futile

and is thus respectfully denied.

            3.    Violation of the Mandate Rule

            Mr. Rodriguez’s third proposed claim in his motion to

amend asserts that the government “re-litigated the issue

resolved by the Court of Appeals for the Second Circuit in U.S.

v. Rodriguez, 392 F.3d 539 (2d Cir. 2004), with regards to a

heroin conspiracy that the Court overturn[ed] . . . and entered

a judgment of direct acquittal . . . .” in alleged violation of

the mandate rule.      (Second Amend. Mot. at 3.)       Mr. Rodriguez

misunderstands and misapplies the mandate rule.           The mandate


                                     32
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 33 of 73 PageID #: 1542



rule in the context of a Section 2255 proceeding bars a

petitioner, not the government, from “‘relitigat[ing] questions

which were raised and considered on direct appeal,’ including

questions as to the adequacy of counsel.”          (Yick Man Mui, 614

F.3d at 55 (quoting United States v. Becker, 502 F.3d 122, 127

(2d Cir. 2007)).)      “In the context of Section 2255 proceedings

involving claims of ineffective assistance of counsel [the

Second Circuit has] applied the mandate rule to bar claims

raised and resolved on direct appeal.”         (Id. at 53.)     The court

understands petitioner’s conclusory argument here to be that the

government should have been barred from using overlapping facts

from petitioner’s separate heroin case in the instant case.             The

mandate rule, however, restricts petitioner from bringing the

same or related claim decided on appeal from the instant action,

and has no bearing on petitioner’s argument that the government

should be barred from relying upon facts previously considered

on direct appeal in a previous, separate conviction for heroin

conspiracy, that was overturned for insufficiency by the Second

Circuit.    (See Rodriguez, 392 F.3d at 545-49 (finding that there

was not sufficient evidence under an “aiding and abetting

theory” or a “constructive possession theory” to support Mr.

Rodriguez’s conviction for conspiracy with intent to distribute

heroin).)    As Mr. Rodriguez’s claim misapplies the mandate rule

and has no merit, no prejudice could arise from counsel’s


                                     33
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 34 of 73 PageID #: 1543



failure to raise it and thus the claim is futile, and amendment

on this ground is respectfully denied.

            4.    Nelson v. Colorado Requires Overturning the
                  Indictment

            Finally, petitioner asserts that the Supreme Court’s

decision in Nelson v. Colorado, 137 S. Ct. 1249 (2017), “compels

the conclusion that [United States v. Watts, 519 U.S. 148

(1997)] has been effectively overruled” and “[ac]quitted conduct

cannot be used to penalize (or increase a penalty) because an

acquittal, by any means, restores the ‘presumption of

innocence.’”     (Second Amend. Mot. at 4.)       In Nelson, the Supreme

Court held that Colorado statutes requiring defendants whose

convictions had been reversed or vacated to prove their

innocence by clear and convincing evidence to obtain the refund

of costs, fees, and restitution paid pursuant to the invalid

conviction violated due process. (137 S. Ct. at 1255-58.)

            Nelson reaffirmed a long-standing rule that the

defendants’ “presumption of [] innocence was restored” in

relation to the crimes they were previously convicted of, and

subsequently acquitted of.       (Id. at 1255.)     Mr. Rodriguez’s

presumption of innocence was restored with regard to the heroin

conspiracy, but this presumption does not preclude his

prosecution and conviction for cocaine conspiracy and conspiracy

to murder “Ronnie” and “El Renco,” who were mistakenly believed



                                     34
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 35 of 73 PageID #: 1544



to be the actual murder victims, Mr. Garces and his fourteen-

year-old stepson Edgardo Bryan.        Mr. Rodriguez seeks to

significantly expand Nelson’s restoration of the presumption of

innocence, and would preclude the government from mentioning any

underlying facts relevant to the prosecution of a different

offense, that may also have been relevant in the acquitted

case.10   There is no legal basis supporting Mr. Rodriguez’s

claim.    (Second Opp. at 3.)     Therefore, Mr. Rodriguez’s fourth

claim is futile and is respectfully denied.

            Because none of the claims in his second motion to

amend have merit for the reasons discussed in this section

supra, petitioner’s second motion to amend is also denied.

II.   Preliminary Considerations for Section 2255 Habeas Petition

            The court next considers the merits of Mr. Rodriguez’s

habeas petition by first addressing two threshold issues: (1)

whether Mr. Rodriguez’s petition was timely filed; and (2)

whether the court may decide the petition on the submitted




10    Mr. Rodriguez is also incorrect in his contention that Nelson v.
Colorado overturned United States v. Watts, 519 U.S. 148 (1997). The Supreme
Court in Watts held that sentencing courts may consider a defendants’
acquitted conduct, so long as this conduct was proven by preponderance of the
evidence. 519 U.S. at 157. Watts is not relevant to petitioner’s claim as
his acquitted conduct is not at issue here. Rather, Mr. Rodriguez seeks to
argue that his indictment giving rise to the instant petition was improper,
despite being convicted of offenses wholly different from his acquitted
conduct. For the reasons discussed above, this claim is meritless.


                                     35
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 36 of 73 PageID #: 1545



records before the court, or whether an evidentiary hearing is

necessary.

      A. Timeliness of Section 2255 Motion

            A motion pursuant to 28 U.S.C. § 2255 must be filed

within one year from the date on which the judgment of

conviction becomes final.       28 U.S.C. § 2255(f)(1).      The Second

Circuit has ruled that the one-year statute of limitations for a

habeas petition runs from the Supreme Court’s denial of a writ

of certiorari under the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”).        See Rosa v. United States, 785

F.3d 856, 857 (2d Cir. 2015).        “Where a prisoner proceeds pro

se, the filing date is governed by the ‘prisoner mailbox rule,’

which provides that the effective filing date is the day upon

which the prisoner delivers the petition to prison officials for

mailing.”    Mingo v. United States, 360 F. Supp. 2d 591, 593

(S.D.N.Y. 2005) (citing Noble v. Kelly, 246 F.3d 93, 97 (2d Cir.

2007)); see also Houston v. Lack, 487 U.S. 266, 276 (1988)

(defining the prisoner mailbox rule).

            In the present case, Mr. Rodriguez’s judgment of

conviction became final on October 7, 2013, when the Supreme

Court denied his writ of certiorari.         Rodriguez v. United

States, 571 U.S. 942 (2013).        Though his petition was filed with

the court on October 20, 2014, Mr. Rodriguez signed his petition

on October 1, 2014, see Pet. at 12, within the one-year statute


                                     36
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 37 of 73 PageID #: 1546



of limitations.     “[I]n the absence of contrary evidence,

district courts in [the Second] circuit have tended to assume

that prisoners’ papers were given to prison officials on the

date of their signing.”       Hardy v. Conway, 162 F. App’x. 61, 62

(2d Cir. 2006) (collecting cases).         Therefore, in line with the

“prisoner mailbox rule,” the court deems Mr. Rodriguez’s

petition timely.

      B. Evidentiary Hearing

            The court must also decide whether the claims in Mr.

Rodriguez’s petition can be addressed on the record before the

court, or whether Mr. Rodriguez’s request for an evidentiary

hearing should be granted.       “In ruling on a motion under Section

2255, the district court is required to hold a hearing ‘[u]nless

the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief.’”           Gonzalez v.

United States, 722 F.3d 118, 130 (2d Cir. 2013) (quoting 28

U.S.C. § 2255).     “[T]he filing of a motion pursuant to Section

2255 does not automatically entitle the movant to a hearing.”

(Id.)   No hearing is necessary “where the allegations are

‘vague, conclusory, or palpably incredible.’”           (Id. (quoting

Machibroda v. United States, 368 U.S. 487, 495 (1962)).)             A

hearing is necessary only where the petition “set[s] forth

specific facts supported by competent evidence, raising detailed




                                     37
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 38 of 73 PageID #: 1547



and controverted issues of fact that, if proved at a hearing,

would entitle [the petitioner] to relief.”          (Id.)

            Even if a hearing is warranted, it is “within the

district court’s discretion to determine the scope and nature of

a hearing.”     Raysor v. United States, 647 F.3d 491, 494 (2d Cir.

2011) (citing Chang v. United States, 250 F.3d 79, 85–86 (2d

Cir. 2001)).     A court need not hold a full testimonial hearing

where “the testimony of [the petitioner] and his trial counsel

would add little or nothing to the written submissions.”             Chang,

250 F.3d at 86; see also Florez v. United States, 2007 WL

162764, at *4 (E.D.N.Y. Jan. 18, 2007) (“A review of the papers

submitted by the parties, including a detailed affidavit from

[petitioner’s counsel], are sufficient to decide this issue; a

full testimonial hearing is unnecessary”).          In the Second

Circuit, courts frequently “consider the ‘trial record, letters,

documents, exhibits, affidavits and written interrogatories’ and

may adopt a ‘middle road’ approach, declining to hold a hearing

and ‘deciding disputed facts on the basis of written

submissions.’”     Rosario v. United States, 2019 WL 5260784, at *3

(S.D.N.Y. Oct. 17, 2019) (quoting Pham v. United States, 317

F.3d 178, 184 (2d Cir. 2003)); see also Wang v. United States,

458 F. App’x. 44, 45 (2d Cir. 2012) (summary order) (“[T]he

District Court did conduct an evidentiary hearing, albeit one




                                     38
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 39 of 73 PageID #: 1548



limited to the sworn, written submissions of [petitioner], his

former counsel, and the interpreters.”).

            In the present case, the court directed Mr. Gordon and

Ms. Murray to respond to Mr. Rodriguez’s allegations of

ineffective assistance of counsel.         (Order to Show Cause, ¶ 1,

ECF No. 2.)     Mr. Gordon filed a detailed eight-page affidavit

contradicting Mr. Rodriguez’s claims that Mr. Gordon failed to:

object to Magistrate Judge Pollak’s rejection of petitioner’s

jurisdictional argument; make a jurisdictional argument as a

defense after the filing of the indictment; and investigate

prosecutorial misconduct.       (See generally Gordon Aff.)       Ms.

Murray filed a detailed five-page declaration contradicting Mr.

Rodriguez’s claim of interference with his right to self-

representation, the alleged failure to call German Polanco at

Trial, and the alleged failure to investigate prosecutorial

misconduct.     (See generally Murray Decl.)

            Based on the extensive record before it, including the

affidavits of petitioner’s counsel, the court finds the “middle

road” approach is sufficient to decide the petition, and that an

evidentiary hearing would add “little to nothing” to the court’s

adjudication of Mr. Rodriguez’s petition.          Accordingly, the

court will decide Mr. Rodriguez’s petition on the record before

it and declines to order an evidentiary hearing.




                                     39
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 40 of 73 PageID #: 1549



III. Petitioner’s Grounds for Section 2255 Habeas Relief

            Mr. Rodriguez moves for habeas relief pursuant to

Section 2255 on the grounds that ineffective assistance of

counsel was rendered to him for: (1) counsel’s alleged failure

to object to the court’s determination of jurisdiction during

the pre-indictment process; (2) counsel’s alleged failure to

raise prosecutorial misconduct impaired the independence of the

grand jury requiring dismissal of the indictment; (3) counsel’s

alleged failure to raise the issue of erroneous grand jury

instructions, which would require dismissal of the indictment;

(4) counsel’s alleged failure to raise due process

considerations prohibiting the government from obtaining an

indictment based on known perjured testimony and failure to

assert that the Government improperly “inflamed” the Grand Jury

in violation of the Sixth Amendment; (5) the alleged violation

of Mr. Rodriguez’s Sixth Amendment right to self-representation;

(6) counsel’s alleged failure to raise that the third prong of

21 U.S.C. § 848(e)(1)(A) unduly infringes on the police power

reserved to the State of New York as applied to Mr. Rodriguez’s

case; and (7) counsel’s failure to raise the alleged pattern of

prosecutorial misconduct within the Eastern District of New York




                                     40
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 41 of 73 PageID #: 1550



and failure to investigate for the defense in preparation for

trial or dismissal of indictment.11        (Pet. at 4-18.)

            For the reasons described below, the court finds that

petitioner’s claims are without merit.

       A.   Legal Standard

            In reviewing an ineffective assistance of counsel

claim, the court must apply the “highly demanding” standard set

forth in Strickland v. Washington, 466 U.S. 668 (1984).             See

Kimmelman v. Morrison, 477 U.S. 365, 382 (1986).            Under

Strickland, a petitioner must show (1) that defense counsel’s

representation fell below an objective standard of

reasonableness (the “performance prong”); and (2) “that there is


11    In a letter filed February 2, 2016, Mr. Rodriguez wrote to the court
requesting that the court “view these claims [in his habeas petition] as an
‘actual innocen[ce]’ claim, because the Government attorneys violated the
Indictment clause, which requires that an Indictment contain some factual
particularity to ensure that the prosecution will not ‘fill in’ elements of
its case with ‘facts other’ than those considered by the Grand Jury.”
(Rodriguez Letter Filed February 2, 2016, at 1, ECF No. 48.) Mr. Rodriguez
noted on his original petition forms that he wished that his claims be
considered as claims for ineffective assistance of counsel. (Pet. at 4-18.)
      Interpreting petitioner’s claims as “actual innocence” claims would not
benefit petitioner. “Actual innocence means factual innocence, not mere
legal insufficiency.” Bousley, 523 U.S. at 615. “To establish actual
innocence, petitioner must demonstrate that, ‘in light of all the evidence,’
‘it is more likely than not that no reasonable juror would have convicted
him.’” (Id. at 623 (quoting Schlup, 513 U.S. at 327-28).) Mr. Rodriguez
appealed his conviction on the grounds that the government failed to disclose
informants’ statements leading to a purported Brady violation with respect to
his conviction for murder conspiracy, and that the evidence was insufficient
to support his conviction as part of a cocaine conspiracy. Rodriguez, 503 F.
App’x at 74-76. On direct appeal, however, the Second Circuit found no Brady
violation, affirmed that there was sufficient evidence to find Mr. Rodriguez
guilty of the cocaine conspiracy, and rejected Mr. Rodriguez’s perjury claims
against Mr. Medina. (Id. at 74-76, n.1.) Were the court to interpret Mr.
Rodriguez’s claims as actual innocence claims, they would fail, as petitioner
is unable to meet the standard, Bousley, 523 U.S. at 615, and the actual
innocence claim is based on a legal misunderstanding. Instead, the court
construes petitioner’s claims as ineffective assistance of counsel claims.


                                     41
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 42 of 73 PageID #: 1551



a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different”

(the “prejudice prong”).       Pham, 317 F.3d at 182 (citing

Strickland, 466 U.S. at 688, 694).         The district court need only

consider the second prong “for where ‘it is easier to dispose of

an ineffectiveness claim on the ground of lack of sufficient

prejudice [than on the ground of objectively unreasonable

performance] . . . that course should be followed.”            Parker v.

Ercole, 666 F.3d 830, 834 (2d Cir. 2012) (quoting Strickland,

466 U.S. at 697).

            “The performance component of the Strickland test asks

whether a ‘counsel's representation fell below an objective

standard of reasonableness.’”        Kovacs v. United States, 744 F.3d

44, 50 (2d Cir. 2014) (quoting Strickland, 466 U.S. at 688).             A

court must “indulge a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional

assistance.”     Strickland, 466 U.S. at 689.       The court reviews

counsel’s actions, keeping in mind that “[c]onstitutionally

effective counsel embraces a ‘wide range of professionally

competent assistance,’ and ‘counsel is strongly presumed to have

rendered adequate assistance and made all significant decisions

in the exercise of reasonable professional judgment.’”            Greiner

v. Wells, 417 F.3d 305, 319 (2d Cir. 2005) (quoting Strickland,

466 U.S. at 690).


                                     42
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 43 of 73 PageID #: 1552



            The prejudice component of Strickland asks whether

“there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different.”     Gueits v. Kitzpatrick, 612 F.3d 118, 122 (2d

Cir. 2010) (quoting Strickland, 466 U.S. at 694).           “A reasonable

probability is a probability sufficient to undermine confidence

in the outcome.”     Strickland, 466 U.S. at 694.        Merely showing

that counsel’s errors had “some conceivable effect” on the

outcome is not enough to satisfy the prejudice prong, but “a

defendant need not show that counsel’s deficient conduct more

likely than not altered the outcome in the case.”           Id. at 693.

Further, a finding of prejudice requires some objective evidence

other than the petitioner’s assertions.          Pham, 317 F.3d at 182

(citing United States v. Gordon, 156 F.3d 376, 380 (2d Cir.

1998).

      B. Ground One: Failure to Object to Court’s Determination of
         Jurisdiction

            Mr. Rodriguez asserts an ineffective assistance of

counsel claim on the basis that his attorney, Mr. Gordon, did

not object to the court’s determination of standing even though

“[Special Agent] Bryan Iula failed to demonstrate or prove

Standing (Injury in Fact, Causation and Redressability; Personal

and Particular to Himself) in the initial filing of the

Complaint, Complaint in support of an Arrest Warrant and the



                                     43
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 44 of 73 PageID #: 1553



Indictment.”     (Memorandum in Support of Section 2255 Petition

(“Pet. Mem.”), at 11-12, ECF No. 1-3.)         For the following

reasons, petitioner’s claim is without merit.

            Mr. Rodriguez challenged pro se the government’s

standing on at least five occasions and on all occasions his

challenge was denied.      “It is well accepted that a defendant who

exercises his right to appear pro se is not permitted to

complain later about the quality of his own defense or raise an

ineffective assistance of counsel claim.”          United States v.

Abdur-Rahman, 512 F. App’x 1, 4 (2d Cir. 2013)(citing McKaskle,

465 U.S. at 177 n.8).      First, during his February 15, 2005

detention hearing, Mr. Rodriguez objected to the court’s

jurisdiction with Mr. Gordon present and stated “I just met Mr.

Gordon.    I could speak for myself . . . Secondly, okay, there’s

no jurisdiction . . . .”       (Detention Hearing at 3-4.)       It

appears from this court’s review of the May 18, 2005 status

conference that Mr. Rodriguez had filed a motion dated March 17,

2005 to represent himself, asserting that the court lacked

jurisdiction, which he reiterated during the status conference.

(May 18, 2005 Status Conference, at 4-11, 05-cr-00153, ECF No.

9.)   Next, this same jurisdictional challenge was again asserted

by Mr. Rodriguez in a motion in June 2005, a Rule 33 motion in

July 2010, and a sentencing motion in July 2010.           Finally,

according to Mr. Gordon, when counsel went to speak with Mr.


                                     44
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 45 of 73 PageID #: 1554



Rodriguez immediately prior to the June 20, 2005 conference,

petitioner refused to speak to counsel and indicated that

petitioner sought to represent himself, and Mr. Gordon was

subsequently relieved as counsel on June 20, 2005.           (Gordon Aff.

at 5.)    As Mr. Rodriguez repeatedly sought to make this

jurisdictional challenge pro se, he fails to meet his burden

under the performance prong of the Strickland test.

            Further, Mr. Rodriguez’s objection to the court’s

jurisdiction is meritless, as found by Judges Pollak and Trager,

and thus no prejudice results from counsel’s alleged failure to

raise this claim.      Mr. Rodriguez appears to assert two

challenges to the court’s jurisdiction: (1) that Special Agent

Iula did not suffer a personal injury and therefore lacked

“standing” to bring the criminal complaint; and (2) that it is

not clear that the cocaine at issue was involved in interstate

commerce.    Petitioner’s argument fails on both prongs.          First,

Mr. Rodriguez was convicted of violating 21 U.S.C. §

848(e)(1)(A), a federal statute.          This court has original

jurisdiction for all offenses against the laws of the United

States that occur in the Eastern District of New York.            See U.S.

Const. art. III, § 2; 18 U.S.C. § 3231.          Next, the Second

Circuit “has repeatedly held that Congress reasonably concluded

that narcotics trafficking has a substantial effect on

interstate or foreign commerce.”          United States v. Feliciano,


                                     45
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 46 of 73 PageID #: 1555



223 F.3d 102, 118 (2d Cir. 2000); see also Gonzales v. Raich,

545 U.S. 1, 17-18 (2005)).       As no prejudice could have resulted

from Mr. Gordon’s alleged failure to raise a standing or

jurisdictional claim, it is denied.

      C. Ground Two: Failure to Raise Prosecutorial Misconduct
         that Impaired the Independence of the Grand Jury

            Mr. Rodriguez next asserts an ineffective assistance

of counsel claim on the basis of his counsel’s purported failure

to raise the government’s “war on drugs policy,” the grand

jury’s alleged reliance on “double and triple hearsay,” and the

allegedly shortened length of grand jury deliberations.            (Pet.

Mem. at 17, 22, 23.)      For the following reasons, petitioner’s

second claim is without merit.

            Mr. Rodriguez’s assertions are speculative and

conclusory, offered without specific allegations or citations to

the record, and broadly cite to Special Agent Iula’s grand jury

testimony. (See generally Grand Jury. Tr.)          “‘[S]peculation and

surmise’ as to what occurred before the grand jury is not

sufficient to overcome the presumption of regularity accorded to

grand jury proceedings.”       United States v. Sullivan, 2004 WL

253316, at *6 (S.D.N.Y. Feb. 10, 2004) (quoting United States v.

Gibson, 175 F. Supp. 2d 532, 534 (S.D.N.Y. 2001).           In addition,

a finding of prejudice under Strickland requires some objective

evidence other than petitioner’s assertions.          Pham, 317 F.3d at



                                     46
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 47 of 73 PageID #: 1556



182 (citing Gordon, 156 F.3d at 380).         Conclusory citations to a

broad record are insufficient.        However, had petitioner provided

support for his claims, they would still fail for the following

reasons.

            First, Mr. Rodriguez’s claim alleging prosecutorial

reliance on “double and triple hearsay material testimony,” Pet.

Mem. at 17, fails because an “indictment valid on its face

cannot be challenged on the ground that the grand jury acted on

the basis of inadequate evidence.”         Martinez v. United States,

2012 WL 1071239, at *9 (S.D.N.Y. Mar. 30, 2012) (collecting

cases).    “Even where all the evidence before the grand jury is

‘in the nature of hearsay, the Fifth Amendment requires nothing

more than an indictment, valid on its face, returned by a

legally constituted and unbiased grand jury.”           (Id. (quoting

Costello v. United States, 350 U.S. 359, 363 (1956)); United

States v. Perez, 575 F.3d 164, 166 (2d Cir. 2009) (“The

Defendants, however, had no basis to challenge the sufficiency

of the indictment before trial because it met the basic pleading

requirements and was valid on its face.”).)          An indictment is

valid on its face when it meets the pleading requirements of

Federal Rule of Criminal Procedure 7 that requires only “a

plain, concise, and definite written statement of the essential




                                     47
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 48 of 73 PageID #: 1557



facts constituting the offense charged.”          Fed. R. Crim. P.

7(c)(1).

            Second, Mr. Rodriguez asserts that the government’s

conduct at trial deprived him of “Jencks material he would

otherwise be entitled to, more in capital offenses eligible

actions like the one against Movant-Mr. Rodriguez.”            (Pet. Mem.

at 22.)    While unclear, the court reads “Jencks material” to

refer to Jencks Act material, requiring the government to

produce statements by government witnesses. 18 U.S.C. § 3500(b).

The Jencks Act requires the government to “produce statements by

government witnesses only after the witness has testified at

trial.”    United States v. Zuckerman, 88 F. Supp.2d 9, 16

(E.D.N.Y. 2000) (citing United States v. McKay, 70 F. Supp. 2d

208, 213 (E.D.N.Y. 1999); see also 18 U.S.C. § 3500(a) (“In any

criminal prosecution brought by the United States, no statement

or report in the possession of the United States which was made

by a Government witness or prospective Government witness . . .

shall be subject of subpoena, discovery, or inspection until

said witness has testified on direct examination in the trial of

the case.”) Here, petitioner does not specify what testimony

should have been provided to him and, despite having some

portion of Special Agent Iula’s grand jury transcript, see Grand

Jury Tr., nevertheless speculates as to what may have been

provided to the grand jury and may have been kept from him.


                                     48
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 49 of 73 PageID #: 1558



Therefore, petitioner could not have been prejudiced by his

attorney’s alleged failure to raise this issue.

            Petitioner’s claim regarding time allotted for grand

jury deliberations is based only on his conclusory assertions

that “common sense” and the “experience of [Special Agents]

Brian Fleming and Bryan Iula in investigating what transpired

demonstrate that this takes a considerable amount of time in a

complex case of this magnitude,” and that there “is no

possibility that the Government was able to marshal this

evidence, present it to the grand jury for its independent

evaluation, and obtain a carefully considered indictment in the

time allotted.”12     (Id. at 23.)    Mr. Rodriguez’s allegations

fail, as they are either too vague or unsupported by the record,

as required to show either prosecutorial misconduct or either

prong of the Strickland test.        See Hicks v. Ercole, 2015 WL



12
      In support of this argument, Mr. Rodriguez cites to several cases,
United States v. Jacobson, 691 F.2d 110, 115 (2d Cir. 1982), United States v.
Samango, 607 F.2d 877, 882-83 (9th Cir. 1979), United States v. Breslin, 619
F. Supp. 438, 443, 445 (E.D. Pa. 1996), and United States v. Carcaise, 442 F.
Supp. 1209, 1213 (M.D. Fla. 1978), for the proposition that two months was
insufficient investigatory time. (Pet. Mem. at 17.)
      However, as Mr. Rodriguez appears to admit, these cases are
distinguishable: in the first case, the government informed the grand jury
that “the statute of limitations would run in three days,” Jacobson, 691 F.2d
at 115; the record in the second case showed that “several jurors were not
familiar with the contents of those [grand jury] transcripts,” Samango, 607
F.2d at 881; in the third case, among other things, there was a reference to
a television documentary that was highly prejudicial, improper
characterization of evidence, and constant reference to the statute of
limitations, Breslin, 619 F. Supp. at 443-46; in the fourth, there was a
failure to read the deposition testimony of a witness in its entirety to the
grand jury or to provide the grand jury with a thorough summary by a sworn
competent witness, Carcaise, 442 F. Supp. at 412.


                                     49
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 50 of 73 PageID #: 1559



1266800, at *23 (S.D.N.Y. Mar. 18, 2015) (“The failure of a

lawyer to invoke meritless objections cannot constitute

constitutionally deficient performance.”)          As no prejudice can

arise from counsel failing to raise a meritless claim, Mr.

Rodriguez’s claim is denied.

      D. Ground Three: Failure to Raise the Erroneous Jury
         Instructions

            Mr. Rodriguez next claims counsel was ineffective in

failing to challenge the grand jury instructions.           (Pet. Mem. at

29, 35.)    Petitioner’s claims rest on speculation and surmise as

to the actual grand jury instruction, as he admitted that his

“memorandum of law assumes that the model grand jury

instructions recommended by the administrative office of the

United States Court were used.”        (Pet. Mot. at 29.)      His claims

are therefore unavailing to overcome the “presumption of

regularity” accorded to grand jury proceedings.           Martinez, 2012

WL 1071239, at *9.      “Courts have consistently upheld as

constitutional the Model [Federal Grand Jury] Charge,

instructions to indict if probable cause is found, and

instructions to not consider the wisdom of criminal laws enacted

by Congress.”     United States v. Faltine, 2014 WL 4370811, at* 7

(E.D.N.Y. Sept. 2, 2014) (collecting cases).          As no prejudice




                                     50
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 51 of 73 PageID #: 1560



can arise from failing to raise a meritless claim, Mr.

Rodriguez’s claim is denied.

      E. Ground Four: Failure to Raise Due Process Considerations

            Next, Mr. Rodriguez asserts that Mr. Gordon rendered

ineffective assistance of counsel because he failed to “take any

action or confirm any of the facts claimed by Movant/Defendant

Mr. Rodriguez” alleging due process violations rendered by the

prosecution’s intentional provision of “false and misleading”

statements in the complaint and affidavit of Special Agent Iula,

and material testimony the prosecution knew to be “false,”

“misleading,” and “in part fabricated.”          (Pet. Mot. at 38-42,

49.) For the following reasons, this claim fails.

            A habeas petitioner seeking to raise a claim that a

government witness committed perjury before a grand jury must

show that “an individual under oath made a false statement, ‘as

to a material fact . . . which the individual did not believe to

be true.’”    Stinson v. United States, 2015 WL 539457, at *3 (D.

Conn. Feb. 6, 2015) (quoting United States v. Stone, 429 F. 2d

138, 140 (2d Cir. 1970)) (brackets omitted).          A “jury’s

subsequent guilty verdict means not only that there was probable

cause to believe that the defendants were guilty as charged, but

also that they are in fact guilty as charged beyond a reasonable

doubt.”    United States v. Mechanik, 475 U.S. 66, 106 (1986).

Thus, “any error in the grand jury proceeding connected with the


                                     51
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 52 of 73 PageID #: 1561



charging decision [is] harmless beyond a reasonable doubt,” and

appellate counsel’s alleged failure to raise this claim cannot

be said to have prejudiced the petitioner.          (Id. at 70.)

            Further, “the clearly established Supreme Court

precedent relevant to [a] habeas petition [alleging the use of

perjured testimony] is that the conviction must be set aside if

(1) the prosecution actually knew of...false testimony, and (2)

there is any reasonable likelihood that the false testimony

could have affected the judgment of the jury.           Drake v.

Portuondo, 553 F.3d 230, 241 (2d Cir. 2009) (discussing United

States v. Agurs, 427 U.S. 97, 96 S. Ct. 2392 (1976), holding

modified by United States v. Bagley, 473 U.S. 667, 105 S. Ct.

3375, 87 L. Ed. 2d 481 (1985).        As the court has already found

that Mr. Rodriguez’s has presented no new facts supporting his

argument that Special Agent Iula’s testimony was false and the

government knew it to be so, see supra Second Motion to Amend,

petitioner’s argument fails the first prong and is without

merit.

            Further, Mr. Rodriguez’s assertions are conclusory and

do not present facts demonstrating that the government elicited

false testimony before the grand jury in his case.           Petitioner

repeatedly asserts that the prosecution intentionally elicited

testimony they knew to be false and misleading hearsay from the

witness.    (Pet. Mot. at 38-49.)      Petitioner’s assertions that,


                                     52
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 53 of 73 PageID #: 1562



“this testimony is totally false and AUSA Max Minzner (AUSA-

EDNY) and Complainant Bryan Iula knew that the telephone calls

were not made to the phone of Movant/Defendant Mr. Rodriguez,”

and, “Complainant Bryan Iula fabricated in part the testimony

and was aware that the testimony was double and triple hearsay

that would coerce and mislead the Grand Jury,” fail to

demonstrate that the testimony was false or that the prosecutor

knowingly introduced perjured testimony.          (Id. at 48-49.)

            The only factual predicate petitioner points to is a

fact outside of his case.       Petitioner appends a letter drafted

by AUSA Carrie Capwell, on behalf of the United States

Attorney’s Office for the Eastern District of New York, to a Mr.

Schatz, regarding an unrelated case, United States v. Santos,

Criminal Docket No. 01-537 (DGT).         AUSA Capwell’s letter relays

that witness Mark Fritsche, “a video editor from N-Vision who

testified at the Santos trial,” stated that his testimony at the

Santos trial had not been truthful and “that his testimony was

given to him by former AUSA Max Minzner in preparation for his

testimony" in the Santos trial.        (United States Attorney Office

of the Eastern District of New York Letter Regarding United

States v. Manuel Santos dated May 8, 2007 (“USAO Letter”), at

52, Exhibit 3-A, ECF No. 1-4.)        AUSA Minzner’s conduct in Santos

is not before this court and, without more, the USAO Letter

alone cannot support an inference that AUSA Minzner repeated his


                                     53
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 54 of 73 PageID #: 1563



alleged conduct in Santos in petitioner’s case.           The court

therefore finds that Mr. Rodriguez has failed to demonstrate how

the USAO Letter in Santos establishes prosecutorial misconduct

in petitioner’s case, and has proffered no evidence that Special

Agent Iula committed perjury before the grand jury.13,14

            Further, Mr. Gordon states in his affidavit that

“[d]uring this brief period [that Mr. Gordon represented Mr.



13    In United States v. Santos, the Second Circuit affirmed the district
court’s finding that Mark Fritsche testified credibly at the Rule 33 motion
hearing and “offered an ‘appropriate’ explanation for his testimony at
trial,” because “[g]iven [Fritsche’s] testimony concerning his company’s
creation of the videos and the fact that the expert never testified that he
personally created the videos . . . there is no basis to question the
district court’s finding.” 486 F. App’x 133, 134 (2d Cir. 2012) (summary
order).
14    Mr. Rodriguez adds that Special Agent Iula incorrectly stated that
petitioner “had been arrested for the charge[] of attempt[ing] to
distribute...cocaine, then [Iula] corrects [himself] and states that [Mr.
Rodriguez was arrested on a charge of]...conspiracy to distribute two
kilograms [of] heroin.” (Pet. Mem. at 42.) Mr. Rodriguez asserts that this
testimony “elicit[ed] by prosecutor Max Minzner is an intentional attempt to
depict Movant-Rodriguez as a bad person rather than to support additional
charges.” (Id.) In reviewing the appended selection of Special Agent Iula’s
grand jury testimony it is clear that Mr. Rodriguez has misread the
transcript, as Special Agent Iula is referring to cooperating witness Carlos
Medina:

       Q. Did you participate in the arrest of Carlos Medina in December of
       2000?
       A. Yes, I did.
       Q. What was Carlos Medina arrested for?
       A. Possession of two kilograms of cocaine - - conspiracy to distribute
       two kilograms of heroin, I’m sorry.

(Grand Jury Tr. at 30-31.) Mr. Rodriguez also points the court to Special
Agent Iula’s complaint and affidavit in support of his arrest warrant and
states that the court should review “paragraphs 6 and 7 regarding phone
records ‘not’ belonging to Movant-Mr. Rodriguez.” (Pet. Mem. at 42.) In
reviewing these paragraphs, it is not clear what Mr. Rodriguez relies on to
support his arguments. The affidavit is highly specific and provides that
“[r]ecords for that pay telephone [a few blocks away from the murder that was
used by the Cooperating Witness] show two calls to the number for ‘El Negro’
at 8:36 p.m. and a call to RODRIGUEZ’s cellular telephone at 8:37 p.m. that
night.” (Complaint and Affidavit in Support of Arrest Warrant dated January
26, 2005, at 23, ECF No. 1-4.)


                                     54
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 55 of 73 PageID #: 1564



Rodriguez] I had not seen the grand jury testimony and therefore

had no knowledge of any purported pattern of prosecutorial

misconduct,” and, “I have no recollection of [petitioner’s]

asking me to obtain an investigator to investigate any claim of

prosecutorial misconduct in the grand jury.”          (Gordon Aff. at

7.)   Mr. Gordon’s affidavit refutes petitioner’s assertions.            In

any event, standing on their own, petitioner’s conclusory

assertions cannot support a finding of deficient performance,

and most importantly, cannot support a finding that prejudice

could arise.     As a result, petitioner’s argument is meritless.

See United States v. Noble, 363 F. App’x 771, 773 (2d Cir. 2010)

(quoting United States v. Arena, 180 F.3d 380, 396 (2d Cir.

1999) (“An attorney’s ‘[f]ailure to make a meritless argument

does not amount to ineffective assistance.’”) For the reasons

stated above, the court denies the claim that counsel was

ineffective for failing to raise a due process violation.

      F. Ground Five: Violation of Sixth Amendment Right to Self-
         Representation

            Mr. Rodriguez’s fifth claim asserts that his standby

counsel and eventual principal counsel, Ms. Murray, violated his

right to self-representation as she “proceeded to interfere with

the communications between [the] investigator [Mr. Dwyer]

assigned by the Court,” stopped Mr. Dwyer “from interviewing

other potential witness[es] including German Polanco” and



                                     55
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 56 of 73 PageID #: 1565



“Carlos Medina’s room-mate” Mr. Aguilar, requested approval for

additional funds to hire another investigator without Mr.

Rodriguez’s approval, and did not provide Mr. Rodriguez the USAO

Letter related to the Santos trial.         (Pet. Mem. at 50-53.)      Mr.

Rodriguez asserts that Ms. Murray put “her personal interest and

finances before that of her client’s,” which was an “intentional

act of sabotage” to his defense.          (Id. at 54.)    For the

following reasons, petitioner’s claim is denied because it is

without merit.

            “Although not expressly stated in the Sixth Amendment,

a clearly established corollary to the right to counsel is the

right to dispense with [a] lawyer’s help, and to represent

oneself.”    Dallio v. Spitzer, 343 F.3d 553, 560 (2d Cir. 2003)

(internal citations and quotations omitted); see also Faretta v.

California, 422 U.S. 806, 819 (1975) (“Although not stated in

the amendment in so many words, the right to self-representation

-to make one’s own defense personally-is thus necessarily

implied by the structure of the Amendment.”).            The core of this

Faretta right is that “the pro se defendant is entitled to

preserve actual control over the case he chooses to present to

the jury.”    McKaskle, 465 U.S. at 178.       The Faretta right is

eroded “[i]f standby counsel's participation over defendant's

objection effectively allows counsel to make or substantially

interfere with any significant tactical decisions, or to control


                                     56
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 57 of 73 PageID #: 1566



questioning of witnesses, or to speak instead of defendant on

any matter of importance.”       (Id.)    “Stand-by counsel’s

participation is limited in two ways: (1) the defendant has the

right to preserve actual control over the content of the case

presented to the jury, and so standby counsel is not allowed to

‘make or substantially interfere with any significant tactical

decisions, or to control the questioning of witnesses, or to

speak instead of defendant on any matter of importance’; and (2)

standby counsel’s participation must not be allowed to destroy

the jury’s perception that the pro se defendant is representing

herself.”    Clark v. Perez, 510 F.3d 382, 395 (2d Cir. 2008)

(quoting McKaskle, 465 U.S. at 178-79) (emphasis in original).

            However, the pro se defendant’s control over his

defense is not without limit.        In McKaskle, the Supreme Court

decided that intrusions of standby counsel, where counsel “made

motions, dictated proposed strategies into the record,

registered objections to the prosecution's testimony, urged the

summoning of additional witnesses, and suggested questions that

the defendant should have asked of witnesses,” were “simply not

substantial or frequent enough to have seriously undermined [the

defendant’s] appearance before the jury in the status of one

representing himself.”      McKaskle, 465 U.S. at 180, 187.          Mr.

Rodriguez’s claims speak to the first set of limitations

identified by the Second Circuit that the “defendant has the


                                     57
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 58 of 73 PageID #: 1567



right to preserve actual control over the content of the case.”

Clark, 510 F.3d at 395.       However, Mr. Rodriguez fails to

demonstrate how Ms. Murray’s decisions were “substantial or

frequent enough” to have seriously undermined his appearance of

self-representation before the jury.

            Further, Ms. Murray did not improperly interfere with

Mr. Dwyer’s investigation.       Judge Trager appointed Mr. Dwyer as

a defense investigator under the sole direction and supervision

of Ms. Murray.     (Appointment of Defense Investigator Dwyer dated

November 16, 2005, at 1, 05-cr-00153, ECF No. 33.)           In her

declaration, Ms. Murray states:

            Some months after his appointment, Mr. Dwyer sent me a
            voucher for my signature. I refused to sign it. My
            recollection is that the voucher represented the
            entirety of investigative hours assigned to the case,
            and of the 100 hours, most had been spent on travel
            time to and from the MDC, travel time to and from
            witness interviews (several of which were
            unsuccessful), study of case documents, briefing of
            other investigators employed by Mr. Dwyer, and
            meetings with the client. I recall that less than a
            third of hours had been spent actually investigating
            the case. I was not comfortable signing this voucher
            given the ratio of investigative time to
            travel/preparation time. Accordingly, I directed Mr.
            Dwyer to submit this voucher directly to Judge Trager.
            I believe that Mr. Dwyer did so, and Judge Trager
            signed the voucher and Mr. Dwyer was paid in full.


(Murray Decl. ¶ 6.)      Ms. Murray states that Mr. Rodriguez was

fully aware of her concerns regarding the investigative hours

and Judge Trager granted Mr. Rodriguez’s subsequent request,



                                     58
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 59 of 73 PageID #: 1568



Order Dated May 3, 2006, 05-cr-00153, ECF No. 62, to allot “an

additional 50 hours of investigation time to Mr. Dwyer’s firm”

under the supervision of Ms. Murray.         (Id. ¶ 7.)    Mr. Dwyer

refused this offer and submitted a letter, appended to Mr.

Rodriguez’s petition, which explains that he would not be able

to continue working on petitioner’s case because “Miss Murray

has made it abundantly clear she does not want to work with us.”

(Dwyer Letter dated June 5, 2006, at 76-77, ECF No. 1-4.)              Ms.

Murray also states that after she was appointed trial counsel

mid-trial, “Mr. Dwyer agreed to work again on the defense case .

. . [and that] Mr. Dwyer did additional investigation relating

to Mr. Rodriguez’s employment at the time of the murders, and

this investigation produced a witness I called on the defense

case.”    (Murray Decl. ¶ 8.)

            Judge Trager granted Ms. Murray supervisory authority

over Mr. Dwyer’s investigation, and after the dispute with Mr.

Dwyer, Ms. Murray offered to enlist a new investigator for Mr.

Rodriguez, Murray Decl. ¶ 7, and retained an additional

investigator to ensure any further relevant investigation was

completed.    (Appointment of Defense Investigator Scully dated

November 14, 2006, at 1, 05-cr-00153 ECF No. 92.)           Ms. Murray

also rehired Mr. Dwyer and called a witness found in his

investigation at trial.       Mr. Rodriguez’s self-serving assertions

simply do not account for why he allowed Ms. Murray to represent


                                     59
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 60 of 73 PageID #: 1569



him at trial when he was aware of the letter by Mr. Dwyer and of

the multiple orders appointing defense investigators by Judge

Trager.

            Mr. Rodriguez’s insistence that German Polanco be

called at trial, and that calling Mr. Aguilar would have been

beneficial to Mr. Medina’s cross-examination, are similarly

unsupported.     First, Mr. Rodriguez requested that Mr. Polanco be

produced at trial, but Judge Trager refused and “pronounced this

strategy ‘suicidal.’”      (Murray Decl. ¶ 11.)      Mr. Rodriguez does

not explain how Mr. Polanco’s testimony, who was found guilty of

engaging in the murder conspiracy, would have exonerated Mr.

Rodriguez, particularly when the phone record evidence tied Mr.

Polanco to the murders and to Mr. Rodriguez.15

            Second, Mr. Rodriguez contends that Carlos Medina

“enlisted ... (Mr. [A]guillar)” who was Mr. Medina’s “room-mate

at the Metropolitan Detention Center in Brooklyn . . . to commit

another murder and a drug robbery, ... after ‘CW’ Medina made

[an] agreement with the government to stop committing crimes,”

and that Mr. Aguillar’s testimony at this point would have been

useful in cross-examining Carlos Medina.          (Pet. Mem. at 51.)

While unclear, it appears that petitioner asserts that Ms.

Murray did not permit Mr. Dwyer to investigate and did not




15    See United States v. Polanco, 510 F. App’x 10 (2d Cir. 2013).


                                     60
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 61 of 73 PageID #: 1570



permit Mr. Rodriguez to call Mr. Aguilar as a witness.              However,

there is no evidence to suggest that Ms. Murray directed Mr.

Dwyer’s investigation beyond instructing Mr. Dwyer to limit non-

investigatory time.      Beyond its lack of support, Mr. Rodriguez’s

contention fails to explain how Mr. Aguilar, who was eventually

convicted of homicide and narcotics trafficking, would have

provided testimony to undermine Mr. Medina’s statements that

were supported by significant evidence.16

            Most importantly, Mr. Rodriguez’s claim of

interference fails because he allowed Ms. Murray to act as his

trial counsel.     “Even when [a defendant] insists that he is not

waiving his Faretta rights, a pro se defendant’s solicitation of

or acquiescence in certain types of participation by counsel

substantially undermines later protestations that counsel

interfered unacceptably.”       Mckaskle, 465 U.S. at 182.         Mr.

Rodriguez’s claims of interference are fanciful and unsupported

by the record, fail to discuss Ms. Murray’s efforts to provide

further investigation, and do not take into account his

acquiescence to her representation at trial.           Therefore, this

claim is respectfully denied.




16    See United States v. Aguilar, 585 F.3d 652 (2d Cir. 2009).


                                     61
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 62 of 73 PageID #: 1571



      G. Ground Six: Failure to Challenge Third Prong of 21 U.S.C.
         Section 848(e)(1)(A)

            Mr. Rodriguez’s sixth claim alleges that counsel

failed to challenge the constitutionality of the third prong of

21 U.S.C. § 848(e)(1)(A).       (Pet. Mem. at 56.)      Petitioner

alleges the third prong is in contravention of the states’ core

police powers to prosecute “violent crime-and murder in

particular.”     (Id.)   Specifically, Mr. Rodriguez argues that the

court’s broad and ambiguous reading of the “engaging in”

language “poses federalism concerns by raising the prospect of

virtually unrestricted federal murder liability for drug

offenders, especially those engaged in drug conspiracies.”             (Id.

at 57-58.)    Consequently, Mr. Rodriguez argues that the law

should be changed to require the demonstration of a defendant’s

primary purpose in committing the crime, beyond a “substantive

connection.”     (Id. at 59.)    For the following reasons,

petitioner’s claim is meritless.

            The “third prong” of 21 U.S.C. § 848(e)(1)(A) states

in relevant part as follows:

      any person engaging in or working in furtherance of a
      continuing criminal enterprise, or any person engaging in
      an offense punishable under section 841(b)(1)(A) of this
      title or section 960(b)(1) of this title who intentionally
      kills or counsels, commands, induces, procures, or causes
      the intentional killing of an individual and such killing
      results, shall be sentenced to any term of imprisonment,
      which shall not be less than 20 years, and which may be up
      to life imprisonment, or may be sentenced to death.



                                     62
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 63 of 73 PageID #: 1572



21 U.S.C. § 848(e)(1)(A).17       In support of his assertions, Mr.

Rodriguez cites, inter alia, to United States v. Morrison, 529

U.S. 598, 618 (2000).      (Id. at 56.)     In Morrison, the Supreme

Court relied in part on Chief Justice Marshall’s majority

opinion in Cohens v. Virginia, to find the Violence Against

Women Act of 1994 (VAWA) unconstitutional because Congress could

not regulate “noneconomic, violent criminal conduct based solely

on that conduct’s aggregate effect on interstate commerce.”              529

U.S. at 617-18.

            However, as Mr. Rodriguez admits, Pet. Mem. at 58-59,

the Second Circuit in United States v. Aguilar held that the

“‘substantive connection’ requirement implied in the ‘engaging

in’ element of § 848(e)(1)(A) can be satisfied not only by proof

that at least one of the purposes of the killing was related to

an ongoing drug conspiracy, as we held in United States v.

Desinor, 525 F.3d 193, 202 (2d Cir. 2008), but also by proof

that the defendant used his position in or control over such a

conspiracy to facilitate the murder.”         United States v. Aguilar,

585 F.3d 652, 653 (2d Cir. 2009); see also United States v.

Walker, 142 F.3d 103, 111 (2d Cir. 1998) (citing United States



17    The government directs the court’s attention to United States v. Hager,
721 F.3d 167, 208 (4th Cir. 2013), and states that Mr. Rodriguez’s claim
“appears to track a dissent filed by Judge Wynn in the Fourth Circuit.”
(Opp. at 30 n.17.) The majority in Hager rejected the petitioner’s void for
vagueness arguments against 21 U.S.C. Section 848(e)(1)(A) citing, inter
alia, Aguilar, 585 F.3d at 658. (Hager, 721 F.3d at 183.)


                                     63
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 64 of 73 PageID #: 1573



v. Genao, 79 F.3d 1333, 1337 (2d Cir. 1996)) (rejecting Section

848(e)(1)(A)’s post-Lopez constitutional challenge because there

was a “reasonable finding by Congress” that local narcotics

activity substantially affects interstate commerce).

            Mr. Rodriguez’s constitutional challenge has been

previously rejected by the Second Circuit and is meritless.             As

such, no prejudice could result from counsel’s alleged failure

to raise this argument, and the petitioner’s ineffective

assistance of counsel claim is denied.         See Parker, 666 F.3d at

834 (“for where ‘it is easier to dispose of an ineffectiveness

claim on the ground of lack of sufficient prejudice [than on the

ground of objectively unreasonable performance] . . . that

course should be followed.”).

      H. Ground Seven: Failure to Raise Pattern of Prosecutorial
         Misconduct

            Mr. Rodriguez’s final ineffective assistance claim

alleges that both Mr. Gordon and Ms. Murray “totally

disregarded” the pattern of prosecutorial misconduct in the

federal grand jury and trial in the Eastern District of New York

and other districts.      (Pet. Mem. at 61.)      This claim generalizes

his previous claims, reiterates the same arguments while citing

to articles regarding alleged prosecutorial and DEA misconduct

in other districts, and asserts that “these cases and many, many

more that have not been publish[ed] on public media . . .



                                     64
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 65 of 73 PageID #: 1574



clearly show the symptomatic problem with prosecutorial

misconduct and pattern that can not be denied by any attorney in

the Federal level.”      (Pet. Mem. at 69.)      For the same reasons

that these claims were denied in the above discussion, see supra

Ground Four, Mr. Rodriguez’s final claim is denied.

            Mr. Rodriguez again asserts unsubstantiated

allegations that lack support, such as: “[i]t must be noted

that, although [the complainant and affidavit by the DEA Agent]

contained factual material that was false and the prosecutors .

. . knew that the statements were false, they move forward

without regard for blatant critical perjury . . . ,” and “if the

grand jury transcripts are closely review [sic], you will be

able to clearly see that [the prosecutor] ask’s [sic] double and

triple hearsay questions, and false and in part fabricated

testimony that he is aware is false . . . .”          (Id. at 65.)

Petitioner baldly asserts that the prosecutors knowingly

introduced perjured testimony to the grand jury, but fails to

specify how the testimony was inaccurate or improper.

            Additionally, both Mr. Gordon and Ms. Murray state

that they were not aware of any prosecutorial misconduct that

they should have challenged.        (Gordon Aff. at 7; Murray Decl. ¶

14.)   As discussed supra, Mr. Rodriguez’s claim of prosecutorial

misconduct has no merit.       Further, if Mr. Rodriguez seeks to

assert that Mr. Gordon and Ms. Murray should have challenged or


                                     65
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 66 of 73 PageID #: 1575



investigated misconduct based on general media reports of

prosecutorial misconduct in unrelated cases, this argument also

fails.18

            While defense counsel has a “duty to make a reasonable

investigation,” or reasonably determine that such an

investigation is unnecessary, no such duty was breached here.

See Wiggins v. Smith, 539 U.S. 510, 521 (2003) (quoting

Strickland, 466 U.S. at 690); see also Vasquez v. United States,

1997 WL 148812, at *1-2 (S.D.N.Y. Mar. 28, 1997) (“Petitioner’s

allegations with regard to alleged counsel errors in pre-trial

preparation and investigation and trial advocacy are vague,

conclusory, and unsupported by citation to the record, any

affidavit, or any other source, and, accordingly, the vague and

unsubstantiated nature of the claims defeated petitioner’s claim

of ineffective assistance of counsel”) (brackets, internal

quotation marks, and ellipses omitted).          As Mr. Rodriguez fails

to show either deficient performance or prejudice from Mr.




18    Mr. Rodriguez appends several articles regarding misconduct in other
states, by the DEA, FBI, or by county prosecutors. (See Exhibit 5-B, at 84-
97, 05-cr-00153, ECF No. 1-4). Even assuming that these articles could be
relevant to his habeas petition, these articles do not speak to any of the
parties involved or even the United States Attorney’s Office for the Eastern
District of New York.


                                     66
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 67 of 73 PageID #: 1576



Gordon and Ms. Murray not raising this claim, his claim is

denied.

IV.   Motions for Disqualification, Disclosure, and Discovery

            The court next considers Mr. Rodriguez’s (1) motion

for disqualification of five AUSAs and/or the United States

Attorney’s Office for the Eastern District of New York; and (2)

motions for disclosure and discovery of grand jury transcripts,

court logs, tape recordings of phone calls, polygraph results,

complaints against Special Agent Iula, and complaints against

two AUSAs.    For the following reasons, these motions are without

merit and are respectfully denied.

      A. Motion for Disqualification

            Mr. Rodriguez moves to disqualify the U.S. Attorney’s

Office for the Eastern District of New York and, specifically,

AUSAs Carrie N. Capwell, Robert Lloyd Capers, Scott Klugman,

Michele Adelman, and Licha M. Nyiendo.         (Disqualify Mot. at 2.)

Petitioner seeks to disqualify the U.S. Attorney’s Office to

“avoid an appearance or occurrence of impropriety” as he

“asserts particular bad faith and unethical conduct,” and to

depose the individual AUSAs at an evidentiary hearing in support

of an allegation of prosecutorial misconduct against former AUSA

Max Justin Minzner.      (Id. at 3-6.)

            Petitioner’s claim alleging prosecutorial misconduct

fails for two reasons.      First, this court has already held that


                                     67
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 68 of 73 PageID #: 1577



petitioner’s ineffective assistance of counsel claims based on

prosecutorial misconduct are conclusory, unsupported by the

record, and without merit, and may be dismissed on this ground

alone.    (See supra, Ground Seven.)       Second, petitioner’s claims

are also unsupported by the law.

            Petitioner’s motion to disqualify the U.S. Attorney’s

Office for the Eastern District of New York is without merit.

“An entire U.S. Attorney’s Office should only be disqualified,

if ever, when special circumstances demonstrate the interest of

justice could only be advanced by this drastic remedy.”            United

States v. Basciano, 763 F. Supp. 2d 303, 314 (E.D.N.Y. 2011).

“‘Every circuit that has considered the disqualification of an

entire United States Attorney’s office has reversed the

disqualification.’”      (Id. at 313 (quoting United States v.

Bolden, 353 F.3d 870, 879 (10th Cir. 2003).)          As petitioner

presents no facts that support his contention that, without

disqualification there will be impropriety, the court denies his

motion to disqualify the U.S. Attorney’s Office for the Eastern

District to oppose his Section 2255 petition.           See United States

v. Callahan, 2020 WL 108542, at *11 (E.D.N.Y. Jan. 9, 2020)

(denying disqualification of the United States Attorney’s Office

for the Eastern District of New York to oppose petitioner’s

Section 2255 petition).




                                     68
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 69 of 73 PageID #: 1578



            Next, petitioner’s motion to disqualify the five AUSAs

is also without merit.      In his pro se motion, petitioner makes

several conclusory allegations suggesting that the personal

knowledge of these five prosecutors will be valuable for his

claims alleging the prosecutorial misconduct of AUSA Max

Minzner.    This court has already ruled that a “full-blown”

testimonial hearing is not necessary, that the submitted record

is sufficient to consider the merits of Mr. Rodriguez’s

ineffective assistance claim with regard to any alleged

prosecutorial misconduct by AUSA Minzner, and that petitioner

has alleged no new facts to support his collateral attack.             (See

supra, Ground Four.)

      B. Motion for Disclosure and Discovery

            On February 25, 2015, Mr. Rodriguez filed a motion for

disclosure of the grand jury transcripts and court logs pursuant

to 28 U.S.C. § 2250 and 28 U.S.C. § 753(f), alleging that the

documents will be needed to make a “complete and informed”

defense to support his assertion of prosecutorial misconduct.

(Disclosure Mot. at 2-4.)       On March 10, 2015, Mr. Rodriguez

filed a motion for discovery for a myriad of items including,

inter alia, grand jury transcripts, court logs of the grand

jury, tape recordings, any complaints against AUSA Max Justin

Minzner, any complaints against AUSA Robert Capers, complaints




                                     69
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 70 of 73 PageID #: 1579



against Special Agent Iula, and any polygraph results of

cooperating witness Carlos Medina.         (Discovery Mot. at 12-16.)

            “A habeas petitioner, unlike the usual civil litigant

in federal court, is not entitled to discovery as a matter of

ordinary course.”      Bracy v. Gramley, 520 U.S. 899, 904 (1997).

To grant the discovery motion, Mr. Rodriguez must “first

demonstrate ‘good cause’ to request the materials by making

‘specific allegations . . . showing reason to believe that . . .

he may, if the facts are fully developed, be able to demonstrate

that he is . . . entitled to relief.’”         Locurto v. United

States, 2016 WL 7031556, at *1 (E.D.N.Y. Dec. 1, 2016) (brackets

omitted) (quoting Bracy, 520 U.S. at 908-09); see also Lewal v.

United States, F.3d 919, 1998 WL 425877 at *2 (2d Cir. 1998)

(“Rule 6(a) of the Rules Governing Section 2255 Proceedings . .

. provides that a § 2255 petitioner is entitled to undertake

discovery only when ‘the judge in the exercise of his [or her]

discretion and for good cause shown grants leave to do so, but

not otherwise.’”).

            The petitioner “bears a heavy burden in establishing a

right to discovery.”      Renis v. Thomas, 2003 WL 22358799, at *2

(S.D.N.Y. Oct. 16, 2003) (citing Bracy, 520 U.S. at 904).             In

order to show “good cause,” a petitioner must present “specific

allegations” that give the court “reason to believe that the

petitioner may, if the facts are fully developed, be able to


                                     70
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 71 of 73 PageID #: 1580



demonstrate that he is . . . entitled to relief.”           Bracy, 520

U.S. at 908-09 (quoting Harris v. Nelson, 394 U.S. 286, 300

(1969)); see also Naranjo v. United States, 2019 WL 4879297, at

*1 (S.D.N.Y. Oct. 3, 2019).

            Petitioner’s records request concerns the

prosecutorial misconduct claim the court has already deemed

meritless.    (See supra, e.g., Ground Four.)        “Rule 6 does not

license a petitioner to engage in a ‘fishing expedition’ by

seeking documents ‘merely to determine whether the requested

items contain any grounds that might support his petition, and

not because the documents actually advance his claims of

error.’”    Ruine v. Walsh, 2005 WL 1668855, at *6 (S.D.N.Y. July

14, 2005) (quoting Charles v. Artuz, 21 F. Supp. 2d 168, 169

(E.D.N.Y. 1998)).      The court may deny a request for discovery

“where the petitioner provides no specific evidence that the

requested discovery would support his habeas corpus petition.”

Hirschfeld v. Comm’r of the Div. of Parole, 215 F.R.D. 464, 465

(S.D.N.Y. 2003) (citing Gonzalez v. Bennett, 2001 WL 1537553, at

*4 (S.D.N.Y. Nov. 30, 2001)); see also Pizzuti v. United States,

2017 WL 1180911, at *6 (S.D.N.Y. Mar. 29, 2017) (“Generalized

statements regarding the possibility of the existence of

discoverable material will not be sufficient to establish the

requisite ‘good cause.’”); United States v. Vaughan, 2010 WL

3025648, at *3 (S.D.N.Y. July 27, 2010) (quoting United States


                                     71
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 72 of 73 PageID #: 1581



v. Wilson, 565 F. Supp. 1416, 1436 (S.D.N.Y. 1983)).)

(“‘Speculation and surmise as to what occurred before the grand

jury is not a substitute for fact.’”)

            As petitioner’s requests are without merit, and

further discovery could not bolster the ineffective assistance

claims raised in his petition, the court finds that Mr.

Rodriguez has not met his “heavy burden” to show good cause with

his conclusory statements in both his motions for disclosure and

discovery.    Therefore, petitioner’s motions are respectfully

denied.

                                 CONCLUSION

            For the foregoing reasons, Mr. Rodriguez’s petition

for a writ of habeas corpus is DENIED in its entirety.              Mr.

Rodriguez’s claims of ineffective assistance of counsel are not

supported by the record and are meritless.          Further, Mr.

Rodriguez’s motions to amend his petition are DENIED due to

their futility; his motion for disqualification is DENIED; and

his motions for discovery and disclosure are DENIED.            A

certificate of appealability shall not issue because Mr.

Rodriguez has not made a substantial showing of the denial of a

constitutional right.      28 U.S.C. § 2253(c)(2).

            The clerk is respectfully directed to enter judgment

in favor of respondent, close this case, and send a copy of this




                                     72
Case 1:14-cv-06134-KAM Document 89 Filed 12/31/20 Page 73 of 73 PageID #: 1582



Memorandum and Order and the judgment to the petitioner at his

last known address and note service on the docket.

SO ORDERED.

Dated:      December 31, 2020
            Brooklyn, New York


                                                     /s/
                                          Hon. Kiyo A. Matsumoto
                                          United States District Judge




                                     73
